

Exhibit 10.171




SECURED LINE OF CREDIT LOAN AGREEMENT
DATED AS OF FEBRUARY 20, 2013
AMONG
GLIMCHER PROPERTIES LIMITED PARTNERSHIP
AS BORROWER
KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT
KEYBANC CAPITAL MARKETS INC.
AS JOINT LEAD ARRANGER
BANK OF AMERICA, N.A.
AS CO-SYNDICATION AGENT
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED
AS JOINT LEAD ARRANGER
WELLS FARGO BANK, N.A.
AS CO-SYNDICATION AGENT
U.S. BANK NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENT
THE HUNTINGTON NATIONAL BANK
AS CO-DOCUMENTATION AGENT
PNC BANK NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENT
AND
THE OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO

1
14216632v7
















15031925\V-9

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I.
DEFINITIONS
 
1


ARTICLE II.
THE CREDIT
 
21


2.1.
Generally
 
21


2.2.
Ratable and Non Ratable Advances
 
21


2.3.
Collateral
 
21


2.4.
Final Principal Payment
 
22


2.5.
[Reserved]
 
22


2.6.
Other Fees
 
22


2.7.
Minimum Amount of Each Advance
 
22


2.8.
Periodic Principal Payments
 
22


2.9.
[Reserved]
 
23


2.10.
Conversion and Continuation of Outstanding Advances
 
23


2.11.
Changes in Interest Rate, Etc.
 
24


2.12.
Rates Applicable After Default
 
24


2.13.
Method of Payment
 
24


2.14.
Notes, Telephonic Notices
 
25


2.15.
Interest Payment Dates, Interest and Fee Basis
 
25


2.16.
Notification of Advances, Interest Rates and Prepayments
 
25


2.17.
[Reserved]
 
25


2.18.
Lending Installations
 
25


2.19.
Non-Receipt of Funds by the Administrative Agent
 
25


2.20.
Replacement of Lenders under Certain Circumstances
 
26


2.21.
Usury
 
26


2.22.
Cash Collateral Account
 
27


2.23.
[Reserved]
 
27


2.24.
[Reserved]
 
27


ARTICLE III.
CHANGE IN CIRCUMSTANCES
 
27


3.1
Yield Protection
 
27


3.2
Changes in Capital Adequacy Regulations
 
28


3.3
Availability of Types of Advances
 
29


3.4
Funding Indemnification
 
29


3.5
Taxes
 
29


3.6.
Lender Statements; Survival of Indemnity
 
31


ARTICLE IV.
CONDITIONS PRECEDENT
 
31


4.1.
Initial Advance
 
32


4.2.
[Reserved]
 
33


ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
34


5.1.
Existence
 
34


5.2.
Authorization and VAlidity
 
34


5.3.
No Conflict; Government Consent
 
34


5.4.
Financial Statements; Material Adverse Effect
 
35




- i -
15031925\V-9

--------------------------------------------------------------------------------


5.5.
Taxes
 
35


5.6.
Litigation and Guarantee Obligations
 
35


5.7.
Subsidiaries
 
35


5.8.
ERISA
 
35


5.9.
Accuracy of Information
 
36


5.10.
Regulations of the Board
 
36


5.11.
Material Agreements
 
36


5.12.
Compliance With Laws
 
36


5.13.
Ownership of Projects
 
36


5.14.
Investment Company Act
 
36


5.15.
Solvency
 
36


5.16.
Insurance
 
37


5.17.
REIT Status
 
37


5.18.
Title to Property
 
38


5.19.
Environmental Matters
 
38


5.20.
Office of Foreign Asset Control
 
39


5.21.
Partnership Interest Properties
 
39


5.22.
Tax Shelter Representation
 
41


5.23.
Anti-Terrorism Laws
 
41


5.24.
Absence of Offsets and Claims
 
42


ARTICLE VI.
COVENANTS
 
42


6.1.
Financial Reporting
 
42


6.2.
Use of Proceeds
 
44


6.3.
Notice of Default
 
44


6.4.
Conduct of Business
 
44


6.5.
Taxes
 
44


6.6.
Insurance
 
45


6.7.
Compliance with Laws
 
45


6.8.
Maintenance of Properties
 
45


6.9.
Inspection
 
45


6.10.
Maintenance of Status
 
45


6.11.
Dividends; Distributions; Redemptions
 
45


6.12.
No Change in Control
 
46


6.13.
Acquisitions and Investments
 
46


6.14.
Liens
 
46


6.15.
Affiliates
 
47


6.16.
Continued Ownership of Collateral Pool Properties
 
47


6.17.
Consolidated Net Worth
 
47


6.18.
Indebtedness and Cash Flow Covenants
 
47


6.19.
Environmental Matters
 
48


6.20.
[Reserved]
 
49


6.21.
[Reserved]
 
49


6.22.
Prohibited Encumbrances
 
49


ARTICLE VII.
DEFAULTS
 
49




- ii -
15031925\V-9

--------------------------------------------------------------------------------


ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
51


8.1.
Acceleration
 
51


8.2.
Amendments
 
52


8.3.
Preservation of Rights
 
53


8.4.
Insolvency of Borrower
 
53


ARTICLE IX.
GENERAL PROVISIONS
 
53


9.1.
Survival of Representations
 
53


9.2.
Governmental Regulation
 
53


9.3.
[Reserved]
 
53


9.4.
Headings
 
53


9.5.
Entire Agreement
 
53


9.6.
Several Obligations; Benefits of the Agreement
 
53


9.7.
Expenses; Indemnification
 
54


9.8.
Numbers of Documents
 
54


9.9.
Accounting
 
54


9.10
Severability of Provisions
 
54


9.11.
No Advisory or Fiduciary Responsibility
 
55


9.12.
Choice of Law
 
55


9.13.
Consent to Jurisdiction
 
55


9.14.
Waiver of Jury Trial
 
56


9.15.
Release of Prior Claims
 
56


ARTICLE X.
THE ADMINISTRATIVE AGENT
 
56


10.1.
Appointment
 
56


10.2.
Powers
 
57


10.3.
General Immunity
 
57


10.4.
No Responsibility for Loans, Recitals, Etc.
 
57


10.5.
Action on Instructions of Lenders
 
57


10.6.
Employment of Agents and Counsel
 
58


10.7.
Reliance on Documents; Counsel
 
58


10.8.
Administrative Agent's Reimbursement and Indemnification
 
58


10.9.
Rights as a Lender
 
58


10.10.
Lender Credit Decision
 
59


10.11.
Successor Administrative Agent
 
59


10.12.
Notice of Defaults
 
60


10.13.
Requests for Approval
 
60


10.14.
Defaulting Lenders
 
60


10.15.
Additional Agents
 
61


ARTICLE XI.
SETOFF; RATABLE PAYMENTS
 
61


11.1.
Setoff
 
61


11.2.
Ratable Payments
 
61


ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
61


12.1.
Successors and Assigns
 
61


12.2.
Participations
 
62


12.3.
Assignments
 
63




- iii -
15031925\V-9

--------------------------------------------------------------------------------


12.4.
Dissemination of Information
 
64


12.5.
Tax Treatment
 
64


12.6.
Confidentiality
 
64


ARTICLE XIII.
NOTICES
 
64


13.1.
Giving Notice
 
64


13.2.
Change of Address
 
65


ARTICLE XIV.
PATRIOT ACT
 
65


ARTICLE XV.
COUNTERPARTS
 
65









EXHIBITS
EXHIBIT A        FORM COMPLIANCE CERTIFICATE
EXHIBIT B        FORM OF ASSIGNMENT AGREEMENT
EXHIBIT C        Intentionally Omitted
EXHIBIT D        Intentionally Omitted
EXHIBIT E         FORM OF BORROWER’S COUNSEL OPINION LETTER
EXHIBIT F        Intentionally Omitted
EXHIBIT G        Intentionally Omitted
EXHIBIT H-1        LIST OF INITIAL PARTNERSHIP INTEREST PROPERTIES AND PLEDGED
EQUITY INTERESTS
EXHIBIT H-2        FORM OF COLLATERAL ASSIGNMENT OF INTERESTS
EXHIBIT I-1        Intentionally Omitted
EXHIBIT I-2        Intentionally Omitted
EXHIBIT I-3        Intentionally Omitted
EXHIBIT J        FORM OF NOTE
EXHIBIT K        FORM OF PARENT GUARANTY
EXHIBIT L        LEGAL DESCRIPTION OF JERSEY GARDENS PROJECT
EXHIBIT M        MINIMUM INSURANCE REQUIREMENTS
SCHEDULE 5.6     LITIGATION
SCHEDULE 5.7     SUBSIDIARIES OF GPLP
SCHEDULE 5.13     EXCEPTIONS TO OWNERSHIP FREE OF UNPERMITTED LIENS
SCHEDULE 5.19     ENVIRONMENTAL MATTERS
SCHEDULE 6.13    NON-STANDARD PERMITTED INVESTMENTS



- iv -
15031925\V-9

--------------------------------------------------------------------------------




SECURED LINE OF CREDIT LOAN AGREEMENT
This Secured Line of Credit Loan Agreement (the “Agreement”) dated as of
February 20, 2013, is among Glimcher Properties Limited Partnership, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Agreement (collectively, the “Lenders”), and KeyBank National Association,
not individually, but as “Administrative Agent”.
RECITALS
A.    The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.
B.    The Borrower, the Administrative Agent and certain lenders are parties to
that certain Fourth Amended and Restated Credit Agreement dated as of even date
herewith (the “Revolving Credit Agreement”), pursuant to which Administrative
Agent and certain lenders have provided Borrower with an unsecured revolving
credit facility in the original aggregate amount of $250,000,000.00 (as the same
may be amended from time to time, the “Revolving Credit Facility”).
C.    The Borrower has requested that the Administrative Agent and the Lenders
agree to provide a fully funded credit facility secured by a portion of
Borrower’s indirect ownership interests in certain Collateral Pool Properties.
The Administrative Agent and the Lenders have agreed to do so, on the terms set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



15031925\V-9

--------------------------------------------------------------------------------

    

ARTICLE I.

DEFINITIONS
As used in this Agreement:
“ABR Applicable Margin” means one and one-half percent (1.5%) per annum.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.
“Adjusted Annual EBITDA” shall mean, as of the date of calculation, Consolidated
Net Income for the twelve (12) most recent months for which financial results
have been reported, as adjusted by (a) adding or deducting for, as appropriate,
any adjustment made under GAAP for straight lining of rents, gains or losses
from sales of assets, impairment and other non-cash charges, accrued
distributions to owners of minority interests, other extraordinary items,
interest, income taxes, real estate related depreciation expense and real estate
amortization expense (including the Glimcher Percentage of any such deductions
and such adjustments made under GAAP which are attributable to Joint Ventures)
and (b) deducting the sum of (i) the Capital Expenditure Reserve Deduction
attributable to Projects owned by the Glimcher Group at the end of such period,
plus (ii) the applicable Glimcher Percentage of the Capital Expenditure Reserve
Deduction attributable to those Projects owned by Joint Ventures at the end of
such period.
“Adjusted Collateral Pool NOI” means, with respect to the Partnership Interest
Properties owned as of any date, the then-current aggregate Adjusted NOI of such
Partnership Interest Properties.
“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
“Adjusted NOI” means, with respect to any group of Projects owned as of any date
the sum of (A) the aggregate Net Operating Income of such Projects for the most
recent period of four (4) fiscal quarters for which Borrower’s financial results
have been reported, if such Projects were owned by Borrower or a Subsidiary of
Borrower at all times during such period, plus (B) in the case of any such
Project that is so owned as of the date of determination, but was not so owned
for the full period of four (4) fiscal quarters by the Borrower or a Subsidiary
of the Borrower, the amount of Net Operating Income that would have been earned
if such Project had been so owned for the full period of four (4) fiscal
quarters, calculated by annualizing the Net Operating Income

- 2 -
15031925\V-9

--------------------------------------------------------------------------------

    

actually earned for such Project during the period that it was owned by the
Borrower or a Subsidiary of the Borrower less (C) the Capital Expenditure
Reserve Deduction attributable to such Projects for such period of four (4)
fiscal quarters.
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same LIBOR Interest
Period.
“Advance Rate” means sixty-five percent (65%).
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.
“Aggregate Commitment” means, as of any date through and including the date of
funding of the single initial Advance provided for in Section 2.1 on the
Agreement Effective Date, the aggregate of the then-current Commitments of all
the Lenders, which, as of the Agreement Effective Date, equals $45,000,000.
“Agreement” is defined in the Recitals hereto.
“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Advance hereunder
has been made.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month LIBOR Interest Period beginning on
such day plus 1.00% per annum.
“Applicable Margin” means (i) the ABR Applicable Margin for Floating Rate Loans
and (ii) the LIBOR Applicable Margin for LIBOR Rate Loans, in each case used in
calculating the interest rate applicable to the various Types of Advances.
“Appraisal” means an appraisal prepared in accordance with the requirements of
FIRREA by an independent third-party appraiser holding an MAI designation who is
licensed or certified in the state in which the Property being appraised is
located and is reasonably satisfactory to the Administrative Agent and the
Required Lenders.

- 3 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Arrangers” means Keybanc Capital Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in their respective capacities as joint lead arrangers.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the Chief Executive Officer, President and
Chief Operating Officer, Executive Vice President, Chief Financial Officer and
Treasurer, Executive Vice President, General Counsel and Secretary or Senior
Vice President Finance and Accounting, in each case, of the general partner of
Borrower, acting singly.
“Borrower” means Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware, and its successors and
assigns.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Capital Expenditure Reserve Deduction” means, with respect to any group of
Projects for any period, $0.15 per square foot times the gross leaseable area of
such Projects during such period.
“Capitalization Rate” means (A) seven and one-half percent (7.5%) with respect
to Projects with sales of less than $500 per gross leaseable area square foot
and (B) seven percent (7.0%) with respect to Projects with sales of $500 or
greater per gross leaseable area square foot.
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

- 4 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Cash Collateral Account” shall mean that certain account of Borrower
established with KeyBank National Association for the benefit of Administrative
Agent for itself and on behalf of the Lenders, and under the exclusive dominion
and control of Administrative Agent, having account number 359681349072.
“Cash Equivalents” means, as of any date:
(i)    securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;
(ii)    mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;
(iii)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
(iv)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;
(v)    bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;
(vi)    repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;

- 5 -
15031925\V-9

--------------------------------------------------------------------------------

    

(vii)    short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and
(viii)    commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.
“Change in Control” means (i) any change in the ownership of either Parent
Entity which results in more than twenty-five percent (25%) of such Parent
Entity’s Capital Stock being acquired by any one Person, or group of Persons
which are Affiliates of each other, or (ii) any change in the membership of
either Parent Entity’s Board of Directors which results in the number of board
members who have served as board members for the preceding one (1) year period
being less than 50% of the then-current total number of board members, provided
that, in making such calculation, the successor to any board member who has
died, become disabled or retired due to age or illness during such one year
period shall be deemed to have served for the full one year period, or (iii) any
change in the identity of the owners of the general partnership interests in the
Borrower, unless any such owner is a Wholly Owned Subsidiary of Glimcher Realty
Trust.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means all of the property, rights and interests of Borrower and its
Subsidiaries that are subject to the security interests and Liens created by the
Security Documents from time to time, together with the Cash Collateral Account
and any sums deposited therein.
“Collateral Assignment” means, collectively, those certain Collateral Assignment
of Interests in the form of Exhibit H-2 attached hereto, dated of even date
herewith from Borrower to the Administrative Agent for the benefit of the
Lenders, as the same may be modified, amended or restated, pursuant to which
there shall be granted to the Administrative Agent on behalf of the Lenders a
first priority lien and security interest in the applicable Pledged Equity
Interests and the other interests of the Borrower in the related Collateral
described therein, and any further assignments, certificates, powers, consents,
acknowledgments, estoppels or UCC-1 financing statements that may be delivered
in connection therewith.
“Collateral Pool Capitalization Rate” means 7.25%.
“Collateral Pool Debt Service” means, (A) an imputed annual amount of principal
and interest that would be due on the sum of the Collateral Pool Total Debt, if
such sum were a fully amortizing loan with equal monthly payments of principal
and interest over a period of thirty (30) years at a per annum interest rate
equal to the greater of (a) 7.00% and (b) the sum of (1) the then current yield
on obligations of the United States Treasury having the closest maturity date to
the tenth (10th) anniversary of such date of calculation, and (2) 2.50%.

- 6 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Collateral Pool Debt Service Coverage Ratio” means, as of any date, the
Adjusted Collateral Pool NOI divided by Collateral Pool Debt Service, expressed
as a ratio.
“Collateral Pool LTV Amount” means, as of any date, the Advance Rate times an
amount equal to (i) the then current aggregate Partnership Interest Properties
Value less (ii) the then-current aggregate outstanding principal balance of all
Underlying Mortgage Debt, less (iii)  the then-current aggregate outstanding
principal balance of all Unsecured Indebtedness of the owners of the Partnership
Interest Properties.
“Collateral Pool Properties” means the Partnership Interest Properties listed on
Exhibit H-1.
“Collateral Pool Total Debt” means the sum of (a) the Outstanding Loan Amount
plus (b) the then-current outstanding principal balance of all Underlying
Mortgage Debt encumbering the Partnership Interest Properties less (c) cash
balances on deposit in the Cash Collateral Account, if any.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3(b), as such amount may be modified from time to time
pursuant to the terms hereof.
“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness) which is not amortized through periodic
installments of principal and interest over the term of such Indebtedness
required to be made) during such period by any member of the Glimcher Group,
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Joint Venture on Indebtedness taken into account
in calculating Consolidated Interest Expense, equal to the Glimcher Percentage
of such principal payments required to be made by Joint Ventures related to
Indebtedness.
“Consolidated Group” shall mean the Borrower, the Parent Entities and all
Subsidiaries which are consolidated with them for financial reporting purposes
under GAAP.
“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the issued and outstanding stock, partnership
interests or membership interests in such Investment Affiliate held by the
Consolidated Group in the aggregate.
“Consolidated Interest Expense” means, for any period without duplication, the
amount of interest expense, excluding any non-cash interest expense and
capitalized interest, of the Glimcher Group for such period plus, without
duplication, the applicable Glimcher Percentage of interest

- 7 -
15031925\V-9

--------------------------------------------------------------------------------

    

expense, excluding any non-cash interest expense and capitalized interest, of
the Joint Ventures for such period attributable to Consolidated Outstanding
Indebtedness during such period.
“Consolidated Net Income” shall mean, for any period, net earnings (or loss)
after taxes (from continuing operations and discontinued operations) of the
Glimcher Group plus the applicable Glimcher Percentage of net earnings (or loss)
of all Joint Ventures for such period.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
“Consolidated Outstanding Indebtedness” shall mean, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Glimcher Group outstanding at such date, plus, without duplication (b) the
applicable Glimcher Percentage of all Indebtedness of each Joint Venture,
adjusted to eliminate increases or decreases arising from FAS-141 and excluding
traditional carve-outs relating to non-recourse debt obligations for both the
Glimcher Group and the Joint Ventures.
“Construction in Progress” means, as of any date, the total construction cost
incurred of any Projects then under development and not yet open for four (4)
full fiscal quarters plus the book value of all land not then included in
Unimproved Land.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event described in Article VII.
“Defaulting Lender” means, subject to Section 10.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender‘s determination that a

- 8 -
15031925\V-9

--------------------------------------------------------------------------------

    

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 10.14) upon delivery of written notice of such determination
to the Borrower and each Lender.
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 4%
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate
Advance plus 4% per annum.
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

- 9 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Excluded Subsidiary” means, a Subsidiary which is (A) a single-purpose entity
which owns only Projects subject to Secured Indebtedness and the terms of the
loan documents for such Secured Indebtedness restrict the creation of any
Guarantee Obligations or additional Indebtedness and impose other safeguards
typically imposed on such single-purpose entities in secured financings or (B)
an entity whose assets represent less than 5% of the Total Asset Value and which
is not the owner of any of the Collateral.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.
“Facility Termination Date” means the earlier of : (a) May 19, 2014, and (b) the
date of repayment of all or any part of the existing Secured Indebtedness
secured by the Jersey Gardens Project (other than through regularly scheduled
principal payments thereon).
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
“Fee Letter” is defined in Section 2.6.
“Financeable Ground Lease” means a ground lease containing the following terms
and conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Effective Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, with
the consent of the lessor not to be unreasonably withheld or conditioned; (c)
the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability (which may include a requirement
for lessor’s consent so long as it is not to be unreasonably withheld or
conditioned) of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.
“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements

- 10 -
15031925\V-9

--------------------------------------------------------------------------------

    

designed to protect at least one of the parties thereto from the fluctuations of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options.
“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.
“Fixed Charges” shall mean, for any period, the sum of (i) Consolidated Debt
Service, (ii) all dividends payable on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the Glimcher
Group, provided that the dividends on $25,300,000 of gross proceeds of Glimcher
Realty Trust’s perpetual preferred stock issued April 28, 2010 shall be
permanently excluded from this calculation, (iii) all ground lease payments to
the extent not deducted as an expense in calculating Adjusted Annual EBITDA and
(iv) plus the Glimcher Percentage of amounts payable by Joint Ventures with
respect to items (ii) and (iii) above.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
“Glimcher Group” means, collectively, the Borrower, the Parent Entities and any
Subsidiaries which are wholly owned, in the aggregate, by the Borrower and/or
the Parent Entities.
“Glimcher Percentage” means, with respect to any Joint Venture or any member of
the Consolidated Group that is not also a member of the Glimcher Group, the
percentage of the total equity interests held by the Glimcher Group, in the
aggregate, in such Joint Venture or such member determined by calculating the
percentage of the issued and outstanding stock, partnership interests or
membership interests in such Joint Venture or such member held by the Glimcher
Group in the aggregate.

- 11 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person to induce the creation of which the guaranteeing person has
issued a reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Guaranty” means the Parent Guaranty.
“Guarantors” means, as of any date, the Parent Entities.
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities (excluding in
any calculation of consolidated Indebtedness of the Consolidated Group,
Guarantee Obligations of one member of the Consolidated Group in respect of
primary obligations of any other member of

- 12 -
15031925\V-9

--------------------------------------------------------------------------------

    

the Consolidated Group), (h) any Net Mark-to-Market Exposure and (i) all
liabilities secured by any lien (other than liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof.
“Initial Diligence” is defined in Section 2.3(a).
“Interest Period” means a LIBOR Interest Period.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Issuance Date” is defined in Section 2A.4(a)(2).
“Issuance Notice” is defined in Section 2A.4(c).
“Jersey Gardens Project” means that certain Project commonly known as Jersey
Gardens in Elizabeth, New Jersey, legally described on Exhibit L.
“Joint Venture” means any Investment Affiliate or any member of the Consolidated
Group that is not a member of Glimcher Group.
“Joint Venture Project” means any Project owned by an Investment Affiliate or
any member of the Consolidated Group that is not a member of Glimcher Group
excluding, however, any such Projects that are classified as Construction in
Progress.
“Leases” shall mean, collectively, all leases, subleases and similar occupancy
agreements affecting any Partnership Interest Property, or any part thereof, now
existing or hereafter executed and all material amendments, material
modifications or supplements thereto.
“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement.
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
“Leverage Ratio” means the percentage obtained by dividing Consolidated
Outstanding Indebtedness by Total Asset Value.

- 13 -
15031925\V-9

--------------------------------------------------------------------------------

    

“LIBOR Applicable Margin” means two and one-half percent (2.5%) per annum.
“LIBOR Base Rate” means, the rate (rounded upwards to the nearest 1/16th) with
respect to a LIBOR Rate Advance for the relevant LIBOR Interest Period, the
applicable British Bankers’ Association LIBOR rate for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, and having a maturity equal to such LIBOR Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR Base Rate for the relevant
LIBOR Interest Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first‑class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such LIBOR Interest Period, in the approximate amount of
Administrative Agent’s relevant LIBOR Rate Loan and having a maturity equal to
such LIBOR Interest Period.
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three or six months, to the extent
deposits with such maturities are available to the Lenders, commencing on a
Business Day, as selected by Borrower; provided, however, that any LIBOR
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Interest Period
would otherwise end shall instead end on the last Business Day of such calendar
month. Notwithstanding the foregoing, at any one time there will be no more than
six (6) LIBOR Interest Periods outstanding.
“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.
“Loan Documents” means the Agreement, the Notes, the Guaranties, the Security
Documents, and any other document from time to time evidencing or securing
indebtedness incurred by the Borrower under this Agreement, as any of the
foregoing may be amended or modified from time to time.
“Loan Parties” means the Borrower and the Guarantors.

- 14 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Major Lease” means any Lease demising space in a Project in excess of 10,000
square feet of gross leaseable area of such Project.
“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Consolidated Group, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
“Maximum Collateral Pool Supported Amount” means the greatest Outstanding Loan
Amount that would not cause such Outstanding Loan Amount to (A) exceed the
Aggregate Commitment, or (B) cause the Collateral Pool Debt Service Coverage
Ratio to be less than 1.40 to 1.00, or (C) exceed the Collateral Pool LTV
Amount.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction

- 15 -
15031925\V-9

--------------------------------------------------------------------------------

    

or other Financial Contract as of the date of determination (assuming such Rate
Management Transaction or other Financial Contract were to be terminated as of
that date).
“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period (adjusted to eliminate the straightlining of
rents), minus the amount of all expenses (as determined in accordance with GAAP)
incurred in connection with and directly attributable to the ownership and
operation of such Project for such period, including, without limitation,
Management Fees and amounts accrued for the payment of real estate taxes and
insurance premiums, but excluding any general and administrative expenses
related to the operation of the Borrower or the Parent Entities, any interest
expense or other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs. As used herein “Management
Fees”, means, with respect to each Project for any period, an amount equal to
the greater of (i) actual management fees payable with respect thereto and (ii)
three percent (3%) per annum on the aggregate base rent and percentage rent due
and payable under leases at such Project.
“New Subject Project” is defined in Section 2.3(a).
“Non-Recourse Indebtedness” means, with respect to any Person, Secured
Indebtedness for which the liability of such Person (except with respect to
fraud, Environmental Laws liability and other customary non-recourse “carve-out”
exceptions) either is contractually limited to collateral securing such
Indebtedness or is so limited by operation of law.
“Non-U.S. Lender” is defined in Section 3.5(d).
“Note” means a promissory note, in substantially the form of Exhibit J hereto
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.
“Notice of Assignment” is defined in Section 12.3(b).
“Obligations” means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.
“Other Taxes” is defined in Section 3.5(ii).
“Outstanding Loan Amount” means, at any time, the sum of all then outstanding
Advances.
“Parent Entities” means Glimcher Realty Trust and Glimcher Properties
Corporation.
“Parent Guaranty” means the guaranty executed and delivered by the Parent
Entities substantially in the form of Exhibit K hereto as the same may be
amended, supplemented or modified from time to time.
“Participants” is defined in Section 12.2.1.

- 16 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Partnership Interest Property” means the Projects known as Mall at Johnson
City, Grand Central Mall, Ashland Town Center and The Dayton Mall, as each is
more specifically identified on Exhibit H-1.
“Partnership Interest Properties Value” means, as of any date, the amount
obtained by dividing (i) Adjusted Collateral Pool NOI by (ii) the Collateral
Pool Capitalization Rate.
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.
“Permitted Acquisitions” are defined in Section 6.13.
“Permitted Investments” are defined in Section 6.13.
“Permitted Liens” are defined in Section 6.14.
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Pledged Equity Interests” means, as of any date, collectively, the applicable
legal, equitable and beneficial ownership interests of the Borrower and certain
Subsidiaries of the Borrower in those Subsidiaries of Borrower identified on
Exhibit H-1 attached hereto, together with any interests in other Subsidiaries
of the Borrower added hereafter as Collateral in accordance with Section 2.3,
less any such interests released from Collateral prior to such date in
accordance with Section 6.24.
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
“Preferred Stock” means any Capital Stock which entitles the holder thereof to
receive Preferred Dividends.
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes. In the

- 17 -
15031925\V-9

--------------------------------------------------------------------------------

    

event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Administrative Agent.
“Pro Forma Calculations” is defined in Section 2.3(b).
“Project” means any real estate asset operated or intended to be operated as a
retail or mixed use property.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 12.3(a).
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.
“Redevelopment” means, with respect to any Project, the demolition of some or
all of the existing improvements and the construction of new improvements on the
site of such Project, which may include the construction of additional gross
leaseable area.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation” means any regulation adopted by the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet

- 18 -
15031925\V-9

--------------------------------------------------------------------------------

    

the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances, or if the Aggregate Commitment has
been terminated and there are no outstanding Advances, those Lenders in the
aggregate which held at least 66 2/3% of either the Aggregate Commitment on the
date of such termination or the outstanding Advances on the date they were
repaid in full, whichever occurred later, provided that the Commitment and
Advances held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time. Notwithstanding the foregoing,
all times when there are two or more Lenders (excluding Defaulting Lenders)
under this Agreement, the term “Required Lenders” shall in no event mean less
than two Lenders.
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
“Revolving Credit Agreement” is defined in the Recitals hereto.
“Revolving Credit Facility” is defined in the Recitals hereto.
“Scottsdale Quarter” shall mean Phase I and Phase II the Project developed by
Borrower located in Scottsdale, Arizona.
“Secured Indebtedness” means any Indebtedness which is secured by a Lien on a
Project, any ownership interests in any Person or any other assets.
“Security Documents” means the Collateral Assignments (and each joinder therein
and each additional Collateral Assignment subsequently delivered pursuant to
this Agreement), and any further collateral assignments to the Administrative
Agent for the benefit of the Lenders.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“S&P” means Standard & Poor’s Ratings Group and its successors.

- 19 -
15031925\V-9

--------------------------------------------------------------------------------

    

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
“Total Asset Value” means, as of any date, (i) the Net Operating Income for the
most recent four (4) consecutive fiscal quarters of the Borrower for which
financial results have been reported attributable to Wholly-Owned Glimcher
Projects, provided that (a) 100% of the Net Operating Income attributable to
Projects which have not been so owned for six (6) full fiscal quarters as of the
end of the most recent fiscal quarter for which financial results have been
reported shall be excluded, and (b) for Scottsdale Quarter, rather than using
the preceding four (4) quarters, the value of Scottsdale Quarter shall be
determined by annualizing the actual Net Operating Income for Scottsdale Quarter
for the actual number of full fiscal quarters of Borrower following June 30,
2012 for which financial results have been reported until four (4) fiscal
quarters have elapsed following such date, divided in the case of each such
Project by the applicable Capitalization Rate in effect on the last day of the
most recent such quarter, plus (ii) 100% of cost for any such Wholly-Owned
Glimcher Projects first acquired during such six (6) fiscal quarter period
(including assumed Secured Indebtedness), plus (iii) the Glimcher Percentage of
Net Operating Income attributable to Joint Venture Projects for the most recent
four (4) consecutive fiscal quarters of the Borrower for which financial results
have been reported (excluding Net Operating Income attributable to any such
Projects which either have not been so owned for six (6) fiscal quarters as of
the end of such most recent fiscal quarter for which financial results have been
reported) divided by the Capitalization Rate in effect on the last day of the
most recent such quarter, plus (iv) the Glimcher Percentage of the price paid
for any such Joint Venture Projects first acquired by a Joint Venture during
such six (6) fiscal quarter period (including assumed Secured Indebtedness),
plus (v) cash and Cash Equivalents owned by the Glimcher Group as of the end of
the most recent fiscal quarter for which financial results have been reported,
plus (vi) the Glimcher Percentage of all cash and Cash Equivalents owned by
Joint Ventures as of the end of the most recent fiscal quarter for which
financial results have been reported plus (vii) Construction in Progress and
Unimproved Land of the Glimcher Group, valued in accordance with GAAP, plus
(viii) the Glimcher Percentage of any Construction in Progress and Unimproved
Land of any other members of the Consolidated Group or Investment Affiliates,
valued in accordance with GAAP, plus (ix) First Mortgage Receivables owned by
the Glimcher Group, valued in accordance with GAAP, plus (x) the Glimcher
Percentage

- 20 -
15031925\V-9

--------------------------------------------------------------------------------

    

of First Mortgage Receivables owned by any other members of the Consolidated
Group and Investment Affiliates, valued in accordance with GAAP.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.
“Underlying Mortgage Debt” means, with respect to any Partnership Interest
Property, any Secured Indebtedness which is secured in whole or in part by a
Lien on such Partnership Interest Property (exclusive of any Indebtedness
attributable to this Agreement).
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within six (6) months after such date.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unscheduled Mandatory Payments” is defined in Section 2.8(b).
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations. Notwithstanding anything to the contrary, for the
avoidance of doubt, the term “Unsecured Indebtedness” shall not include
unsecured bonds related to that certain Project commonly known as Jersey Gardens
Center in Elizabeth, New Jersey, to the extent that the Indebtedness represented
by such bonds does not exceed $19,000,000.
“Wholly-Owned Glimcher Project” means, as of any date, any Project then
wholly-owned by the Glimcher Group, in the aggregate.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

- 21 -
15031925\V-9

--------------------------------------------------------------------------------

    

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.    

THE CREDIT
2.1.    Generally. This facility (the “Facility”) is a non-revolving term credit
facility which is being fully funded on the Agreement Effective Date. Borrower
may not under any circumstances reborrow any Advances repaid during the term of
this Facility. Advances hereunder may be ratable Floating Rate Advances or
ratable LIBOR Rate Advances. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to fund a Loan through the
Administrative Agent to Borrower on the Agreement Effective Date in an amount
equal to such Lender’s Percentage of the Maximum Collateral Pool Supported
Amount.
2.2.    Ratable Advances. Each Advance hereunder shall consist of Loans made
from the several Lenders ratably in proportion to the ratio their respective
Commitments bear to the Aggregate Commitment. The ratable Advances may be
Floating Rate Advances, LIBOR Rate Advances or a combination thereof, selected
by the Borrower in accordance with Sections 2.9 and 2.10.
2.3.    Collateral. The obligations of the Borrower under the Loan Documents
have been and shall continue to be secured by perfected first priority Liens to
be held by the Administrative Agent for the benefit of the Lenders in the
Collateral, as evidenced from time to time by the Security Documents. The
Collateral Assignments as to the Pledged Equity Interests in the Partnership
Interests Properties have been executed and delivered on or before the Agreement
Effective Date.
2.4.    Final Principal Payment. Any outstanding Advances and all other unpaid
Obligations not required to be repaid earlier pursuant to the terms hereof shall
be paid in full by the Borrower on the Facility Termination Date.
2.5.    [Reserved].
2.6.    Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent pursuant to the Borrower’s letter agreement with the
Arrangers dated as of November 26, 2012 (the “Fee Letter”).
2.7.    Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $200,000; provided, however, that, one Floating Rate Advance may be
outstanding from time to time in a lesser amount.
2.8.    Periodic Principal Payments.
(a)    Optional Prepayments. The Borrower may, upon at least one (1) Business
Day’s notice to the Administrative Agent, prepay the Advances, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Advances, Floating Rate Advances or a combination thereof, and if a
combination thereof, the amount allocable to each; provided, however, that (i)
any partial prepayment under this

- 22 -
15031925\V-9

--------------------------------------------------------------------------------

    

Subsection shall be in an amount not less than $1,000,000 or a whole multiple of
$100,000 in excess thereof and; (ii) any LIBOR Rate Advance prepaid on any day
other than the last day of the applicable LIBOR Interest Period must be
accompanied by any amounts payable pursuant to Section 3.4. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with any amounts payable
pursuant to Section 3.4.
(b)    Unscheduled Mandatory Payments. Borrower shall make principal payments on
the Advances (the “Unscheduled Mandatory Payments”) whenever a reduction in the
Collateral Pool Debt Service Coverage Ratio or the Collateral Pool LTV Amount
causes the Outstanding Loan Amount to be greater than the Maximum Collateral
Pool Supported Amount. Such principal payments shall be in the amount needed to
reduce the Outstanding Loan Amount to an amount equal to or less than the
Maximum Collateral Pool Supported Amount. Such mandatory principal payments
shall be due and payable (i) in the case of any such reduction arising from
results reported in a quarterly financial statement of Borrower and related
compliance certificate, fifteen (15) Business Days after delivery of such
quarterly financial statement and compliance certificate under Section 6.1
evidencing such reduction or (ii) in all other cases, fifteen (15) Business Days
after Borrower’s receipt of notice from the Administrative Agent of any
reduction in the amount contributed to the Collateral Pool Debt Service Coverage
Ratio or Collateral Pool LTV Amount on account of such Collateral Pool Property.
Notwithstanding anything contained in this Agreement to the contrary, in lieu of
making any Unscheduled Mandatory Payments, Borrower can make deposits into the
Cash Collateral Account in such amounts as are necessary to ensure that the
Outstanding Loan Amount is not greater than the Maximum Collateral Pool
Supported Amount. Any such deposits into the Cash Collateral Account made in
lieu of any Unscheduled Mandatory Payments must be made within the time periods
set forth in clauses (i) and (ii) hereinabove.
2.9.    [Reserved].
2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
LIBOR Interest Period therefor, at which time such LIBOR Rate Advance shall be
automatically converted into a Floating Rate Advance unless the Borrower shall
have given the Administrative Agent a “Conversion/Continuation Notice”
requesting that, at the end of such LIBOR Interest Period, such LIBOR Rate
Advance either continue as a LIBOR Rate Advance for the same or another LIBOR
Interest Period or be converted to an Advance of another Type. Subject to the
terms of Section 2.7, the Borrower may elect from time to time to convert all or
any part of an Advance of any Type into any other Type or Types of Advances;
provided that any conversion of any LIBOR Rate Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. The Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance to a LIBOR
Rate Advance or continuation of a LIBOR Rate Advance not later than 11:00 a.m.
(Cleveland time), at

- 23 -
15031925\V-9

--------------------------------------------------------------------------------

    

least three Business Days, in the case of a conversion into or continuation of a
LIBOR Rate Advance, prior to the date of the requested conversion or
continuation, specifying:
(i)    the requested date which shall be a Business Day, of such conversion or
continuation;
(ii)    the aggregate amount and Type of the Advance which is to be converted or
continued; and
(iii)    the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the LIBOR Interest Period applicable
thereto.
No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.
2.11.    Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.10 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each LIBOR Rate Advance shall bear interest from and
including the first day of the LIBOR Interest Period applicable thereto to (but
not including) the last day of such LIBOR Interest Period at the interest rate
determined as applicable to such LIBOR Rate Advance.
2.12.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that the Default Rate shall
apply, provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.
2.13.    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing at least three (3) Business Days in
advance by the Administrative Agent to the Borrower, by noon (Cleveland time) on
the date when

- 24 -
15031925\V-9

--------------------------------------------------------------------------------

    

due and shall be applied ratably by the Administrative Agent among the Lenders.
As provided elsewhere herein, all Lenders’ interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders’
interests shall have priority over the others. Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(Cleveland time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.
2.14.    Notes; Telephonic Notices. Each Lender is hereby authorized to record
the principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice. The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the Outstanding Loan Amount, the
Type of Advance, and the applicable interest rate, if for a LIBOR Rate Advance.
Upon a Lender’s furnishing to Borrower an affidavit to such effect, if a Note is
mutilated, destroyed, lost or stolen, Borrower shall deliver to such Lender, in
substitution therefore, a new note containing the same terms and conditions as
such Note being replaced.
2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, at maturity, whether by
acceleration or otherwise, and upon any termination of the Aggregate Commitment
in its entirety under Section 2.1 hereof. Interest and all other fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Cleveland time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.16.    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each
Conversion/Continuation Notice, and repayment notice received by it hereunder
not later than the close of business on the Business Day such notice is received
by the Administrative Agent. The Administrative Agent will notify each Lender of
the interest rate applicable to each LIBOR Rate Advance promptly upon
determination

- 25 -
15031925\V-9

--------------------------------------------------------------------------------

    

of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.
2.17.    [Reserved].
2.18.    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written or telex notice at
least three (3) Business Days in advance to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.
2.19.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from the Borrower.
2.20.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or (b) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to the Borrower) no Unmatured
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be

- 26 -
15031925\V-9

--------------------------------------------------------------------------------

    

reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
2.21.    Usury. This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
2.22.    Cash Collateral Account. Borrower has heretofore established the Cash
Collateral Account at the Administrative Agent’s office at the address specified
pursuant to Article XIII, in the name of the Borrower but under the sole
dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest. The Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Cash Collateral Account and any funds that may hereafter
be on deposit in such account, including income earned thereon.
2.23.    [Reserved].
2.24.    [Reserved].
ARTICLE III.    

CHANGE IN CIRCUMSTANCES
3.1.    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

- 27 -
15031925\V-9

--------------------------------------------------------------------------------

    

(a)    subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than the Reserve Requirement and any
other reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Rate Advances), or
(c)    imposes any other condition the direct result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by a material
amount,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
3.2.    Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within 15 days of demand by such Lender, which shall include a description of
the nature of the Change and the method used by such Lender to determine the
amount of such increase, Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender in good faith determines is attributable to
this Agreement, its outstanding credit exposure hereunder or its obligation to
make Loans hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk‑Based Capital Guidelines (as hereinafter defined) or
(ii) any adoption of or change in any other law, governmental or
quasi‑governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change”, regardless of
the date adopted, issued, promulgated or implemented. “Risk‑Based Capital
Guidelines” means

- 28 -
15031925\V-9

--------------------------------------------------------------------------------

    

(i) the risk‑based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, including transition rules, and any amendments to such guidelines,
rules and regulations adopted prior to the Agreement Effective Date.
3.3.    Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if any Lender in good faith determines that (i) deposits of a type or
maturity appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination. If the Borrower is required to so repay a LIBOR Rate Advance, the
Borrower may concurrently with such repayment borrow from the Lenders, in the
amount of such repayment, a Loan bearing interest at the Floating Rate.
3.4.    Funding Indemnification. If any payment of a ratable LIBOR Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Rate Advance and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.
3.5.    Taxes.
(a)    All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the

- 29 -
15031925\V-9

--------------------------------------------------------------------------------

    

Borrower shall furnish to the Administrative Agent the original copy of a
receipt evidencing payment thereof within 30 days after such payment is made.
(b)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
(c)    The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Administrative Agent or such Lender makes demand therefore pursuant
to Section 3.6.
(d)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten Business Days after the date it becomes a party to the
Agreement, (i) deliver to each of the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
(e)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be

- 30 -
15031925\V-9

--------------------------------------------------------------------------------

    

entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
(g)    If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
3.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender funded its LIBOR Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower

- 31 -
15031925\V-9

--------------------------------------------------------------------------------

    

under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.
ARTICLE IV.    

CONDITIONS PRECEDENT
4.1.    Initial Advance. The Lenders shall not be required to make the initial
single Advance hereunder unless and until (a) the Borrower shall, prior to or
concurrently therewith, have paid all fees due and payable to the Lenders and
the Administrative Agent hereunder, and (b) the Borrower shall have furnished to
the Administrative Agent the following:
(a)    The duly executed originals of this Agreement (with sufficient originals
thereof for each of the Lenders), the Notes payable to each of the Lenders, the
Guaranty, the Security Documents, any other additional Loan Documents and
evidence reasonably satisfactory to the Administrative Agent of the perfection
of the Liens created by the Security Documents;
(b)    (A) Certificates of good standing for the Loan Parties and for each
entity directly or indirectly owning a Partnership Interest Property from their
states of organization, certified by the appropriate governmental officer and
dated not more than sixty (60) days prior to the Agreement Effective Date, and
(B) foreign qualification certificates for the Loan Parties and for each entity
directly or indirectly owning a Partnership Interest Property, certified by the
appropriate governmental officer and dated not more than sixty (60) days prior
to the Agreement Effective Date, for each jurisdiction in which the executive
offices of a Loan Party is located and each jurisdiction in which a Partnership
Interest Property owned by such Loan Party or other entity is located;
(c)    Copies of the formation documents (including code of regulations, if
appropriate) of the Loan Parties and each entity directly or indirectly owning a
Partnership Interest Property, certified by an officer of the Borrower or such
other Loan Party or entity, as appropriate, together with all amendments
thereto;
(d)    Incumbency certificates, executed by officers of the Loan Parties, which
shall identify by name and title and bear the signature of the Persons
authorized to sign this Agreement and the additional Loan Documents and to make
borrowings hereunder on behalf of such parties, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Loan Party;
(e)    Copies, certified by a Secretary or an Assistant Secretary of the
applicable Loan Party, of the Board of Directors’ resolutions (and resolutions
of other bodies, if any are reasonably deemed necessary by counsel for the
Administrative Agent) authorizing the Advances provided for herein, with respect
to the Borrower, and the execution, delivery and performance of this Agreement
and the additional Loan Documents to be executed and delivered by the applicable
Loan Party;

- 32 -
15031925\V-9

--------------------------------------------------------------------------------

    

(f)    A written opinion of the Loan Parties’ counsel, addressed to the Lenders
in substantially the form of Exhibit E hereto or such other form as the
Administrative Agent may reasonably approve;
(g)    A certificate, signed by an Authorized Officer of the Borrower, stating
that on the Agreement Effective Date no Default or Unmatured Default has
occurred and is continuing, and there has been no Material Adverse Effect and
that all representations and warranties of the Borrower are true and correct in
all material respects as of the Agreement Effective Date, provided that such
certificate is in fact true and correct;
(h)    The most recent financial statements of the Borrower and the Parent
Entities;
(i)    UCC financing statement searches with respect to the Borrower and each of
the other Loan Parties from the state of its organization showing no financing
statements filed against the Collateral;
(j)    Written money transfer instructions, addressed to the Administrative
Agent and signed by an Authorized Officer, together with such other related
money transfer authorizations as the Administrative Agent may have reasonably
requested;
(k)    A pro forma compliance certificate in the form of Exhibit A, utilizing
the covenants established herein, executed by the Borrower’s chief financial
officer or chief operating officer and establishing to the reasonable
satisfaction of the Administrative Agent the Collateral Pool Debt Service
Coverage Ratio and the Collateral Pool LTV Amount as of the Agreement Effective
Date;
(l)    Evidence that all fees due to each of the Lenders with respect to this
Agreement have been paid;
(m)    Insurance certificates satisfying the requirements of Section 5.16 below,
and such other due diligence materials as the Administrative Agent shall
reasonably require for each such Partnership Interest Property, in addition to a
written opinion of the Borrower’s counsel (or a designated local counsel in the
jurisdiction of the Partnership Interest Property) addressed to the Lenders in a
form reasonably satisfactory to the Administrative Agent regarding each Security
Document;
(n)    Evidence in the form of an escrow and related undertakings from a title
insurance company satisfactory to the Administrative Agent that all Indebtedness
secured by the Collateral Pool Properties immediately prior to the Agreement
Effective Date shall be repaid in full from the proceeds of the initial Advance
hereunder.
(o)    The establishment and creation of the Cash Collateral Account.
(p)    Such other documents as the Administrative Agent or its counsel may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.

- 33 -
15031925\V-9

--------------------------------------------------------------------------------

    

4.2.    [Reserved].
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1.    Existence. Borrower is a limited partnership duly organized and validly
existing under the laws of the State of Delaware, with its principal place of
business in Columbus, Ohio and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be so qualified, licensed and
in good standing and to have the requisite authority would not have a Material
Adverse Effect. Each of the Parent Entities and Borrower’s Subsidiaries are duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and have all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.
5.2.    Authorization and Validity. The Borrower has the limited partnership
power and authority and legal right to execute and deliver the Loan Documents
and to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents and the performance of its obligations thereunder
have been duly authorized by proper limited partnership proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or the Parent Entities of the Loan Documents, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower, the Parent Entities, or any
of Borrower’s Subsidiaries or the Borrower’s, Parent Entities’ or any
Subsidiary’s articles of incorporation, operating agreements, partnership
agreement, or by-laws, or the provisions of any indenture, instrument or
agreement to which the Borrower, the Parent Entities or any of Borrower’s
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien in, of or on the Property of
the Borrower, Parent Entity or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

- 34 -
15031925\V-9

--------------------------------------------------------------------------------

    

5.4.    Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Loan Parties heretofore or hereafter delivered to
the Lenders were prepared in accordance with GAAP in effect on the preparation
date of such statements and fairly present in all material respects the
consolidated financial condition and operations of the Loan Parties at such date
and the consolidated results of their operations for the period then ended,
subject, in the case of interim financial statements, to normal and customary
year-end adjustments. From the preparation date of the most recent financial
statements delivered to the Lenders through the Agreement Effective Date, there
was no change in the business, properties, or condition (financial or otherwise)
of the Borrower and its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect.
5.5.    Taxes. The Loan Parties have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by the
Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided. No
tax liens have been filed and no claims are being asserted with respect to such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.
5.6.    Litigation and Guarantee Obligations. Except as set forth on Schedule
5.6 hereto or as set forth in written notice to the Administrative Agent from
time to time, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Loan Parties which could reasonably be
expected to have a Material Adverse Effect. The Borrower has no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 6.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Agreement Effective Date
on or about the date such material contingent obligations are incurred.
5.7.    Subsidiaries. Schedule 5.7 hereto contains, an accurate list of all
Subsidiaries of the Borrower, setting forth their respective jurisdictions of
incorporation or formation and the percentage of their respective capital stock
or partnership or membership interest owned by the Borrower or other
Subsidiaries. All of the issued and outstanding shares of capital stock of such
Subsidiaries that are corporations have been duly authorized and issued and are
fully paid and non-assessable.
5.8.    ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000. Neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
5.9.    Accuracy of Information. No information, exhibit or report furnished by
the Loan Parties to the Administrative Agent or to any Lender in connection with
the negotiation of, or

- 35 -
15031925\V-9

--------------------------------------------------------------------------------

    

compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.
5.10.    Regulations of the Board. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board of Governors of the Federal Reserve
System, including without limitation Regulations T, U and X of said Board.
5.11.    Material Agreements. Neither the Borrower, nor the Parent Entities, nor
any Subsidiary is a party to any agreement or instrument or subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower, nor the Parent Entities
nor any Subsidiary is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (i) any
agreement to which it is a party, which default could have a Material Adverse
Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.
5.12.    Compliance With Laws. The Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. The Loan Parties have not received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.
5.13.    Ownership of Projects. Except as set forth on Schedule 5.13 hereto, on
the Agreement Effective Date, the Borrower will have good and marketable title,
free of all Liens other than those permitted by Section 6.14, to all of the
Projects reflected in the financial statements as owned by it and each owner of
a Partnership Interest Property will have good and marketable title to such
Property, free of all Liens other than those permitted by Section 6.14.
5.14.    Investment Company Act. Neither the Borrower, nor the Parent Entities,
nor any Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
5.15.    Solvency.
(a)    Immediately after the Agreement Effective Date and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis

- 36 -
15031925\V-9

--------------------------------------------------------------------------------

    

will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(b)    The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
5.16.    Insurance. The Loan Parties carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrower and its Subsidiaries operate, including, without limitation:
(a)    Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
(b)    Builder’s risk insurance for any Project under construction in the amount
of the construction cost of such Project;
(c)    Loss of rental income insurance in the amount not less than one year’s
gross revenues from the Projects; and
(d)    Comprehensive general liability insurance in the amount of $20,000,000
per occurrence.
In addition, the Borrower shall cause the insurance with respect to the
Collateral Pool Properties and the Underlying Properties to be in compliance at
all times with the minimum insurance requirements attached hereto as Exhibit M
and made a part hereof.
5.17.    REIT Status. Glimcher Realty Trust is qualified as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.

- 37 -
15031925\V-9

--------------------------------------------------------------------------------

    

5.18.    Title to Property. The execution, delivery or performance of the Loan
Documents required to be delivered by the Borrower hereunder will not result in
the creation of any Lien on the Projects of the Consolidated Group other than
those interests intended to secure the Obligations. No consent to the
transactions contemplated hereunder is required from any ground lessor or
mortgagee or beneficiary under a deed of trust or any other party except as has
been delivered to the Lenders.
5.19.    Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
as disclosed on the environmental assessments delivered to the Administrative
Agent pursuant to this Agreement or on Schedule 5.19 attached hereto and to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
(i)    To the best knowledge of the Borrower, with respect to all Projects owned
by the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in
the last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.
(ii)    Neither the Borrower nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
(iii)    To the best knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of to or from the Projects of the
Borrower and its Subsidiaries in violation of, or in a manner or to a location
which could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws, nor have any Materials of Environmental Concern
migrated or been generated, treated, stored or disposed of at, on or under any
of the Projects of the Borrower and its Subsidiaries in violation of, or in a
manner that could give rise to liability of the Borrower or any Subsidiary
under, any applicable Environmental Laws.
(iv)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.

- 38 -
15031925\V-9

--------------------------------------------------------------------------------

    

(v)    To the best knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the Projects
of the Borrower and its Subsidiaries, or arising from or related to the
operations of the Borrower and its Subsidiaries in connection with the Projects
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
5.20.    Office of Foreign Asset Control. Borrower and any Guarantor are not
(and will not be) a person with whom any Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not knowingly engage in any dealings or transactions or otherwise be
associated with such persons. In addition, Borrower hereby agrees to provide to
any Lender with any additional information that any Lender deems necessary from
time to time in order to ensure compliance with all applicable Laws concerning
money laundering and similar activities.
5.21.    Partnership Interest Properties. As of the Agreement Effective Date,
Exhibit H-1 contains a correct and complete list of all Partnership Interest
Properties, including applicable ownership information.
(a)    Each of the Partnership Interest Properties is not located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, or any successor law or, if any portion of
the retail and other commercial buildings on such Properties are located within
any such area, the applicable owner of each such Partnership Interest Property
has obtained and will maintain through the Facility Termination Date the
insurance prescribed in Section 5.16 hereof.
(b)     To the Borrower’s knowledge, each of the Partnership Interest Properties
and the present use and occupancy thereof are in material compliance with all
material zoning ordinances (without reliance upon adjoining or other
properties), health, fire and building codes, land use laws (including those
regulating parking) and Environmental Laws (except as disclosed on the
environmental assessments delivered to the Administrative Agent pursuant to this
Agreement) and other similar laws (“Applicable Laws”).
(c)    Each of the Partnership Interest Properties is served by all utilities
required for the current or contemplated use thereof.
(d)    All public roads and streets necessary for service of and access to each
of the Partnership Interest Properties for the current or contemplated use
thereof have been completed, and are open for use by the public, or appropriate
insured private easements are in place.

- 39 -
15031925\V-9

--------------------------------------------------------------------------------

    

(e)    Borrower is not aware of any material latent or patent structural or
other significant deficiency of the Partnership Interest Properties. Each of the
Partnership Interest Properties is free of damage and waste that would
materially and adversely affect the value of the Partnership Interest
Properties, is in good condition and repair and to Borrower’s knowledge there is
no deferred maintenance other than ordinary wear and tear. Each of the
Partnership Interest Properties is free from damage caused by fire or other
casualty.
(f)    To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Partnership Interest Properties are in a good and
safe condition and repair and to Borrower’s knowledge, in material compliance
with all Applicable Laws with respect to such systems.
(g)    To the Borrower’s knowledge, all improvements on the Collateral Pool
Properties lie within the boundaries and building restrictions of the legal
descriptions of record of Collateral Pool Properties, no improvements encroach
upon easements benefiting the Collateral Pool Properties other than
encroachments that do not materially adversely affect the use or occupancy of
the Collateral Pool Properties and no improvements on adjoining properties
encroach upon the Collateral Pool Properties or upon easements benefiting the
Collateral Pool Properties other than encroachments that do not materially
adversely affect the use or occupancy of the Collateral Pool Properties.
(h)    All Leases are in full force and effect. Borrower is not in default under
any Lease and Borrower has disclosed to Lenders in writing any material default,
of which Borrower has knowledge, under any Major Lease.
(i)    There are no material delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, or other
outstanding charges affecting the Collateral Pool Properties except to the
extent such items are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided and there is no risk of
loss, forfeiture, or sale of any interest in the Collateral Pool Properties
during such proceedings. Each of the Collateral Pool Properties is taxed
separately without regard to any other property not included in the Collateral
Pool Properties.
(j)    No condemnation proceeding or eminent domain action is pending or
threatened against any of the Collateral Pool Properties which would impair the
use, value, sale or occupancy of such Collateral Pool Property (or any portion
thereof) in any material manner.
(k)    No direct or indirect interest of the Borrower [or any Subsidiary
Guarantor] in the Pledged Equity Interest with respect to any Partnership
Interest Property, is subject to any Lien other than Permitted Liens set forth
in clauses (i) through (iv) of Section 6.14 or to any Negative Pledge (other
than the Liens and Negative Pledges created pursuant to this Agreement to secure
the obligations of the Borrower [and the Subsidiary Guarantors]).

- 40 -
15031925\V-9

--------------------------------------------------------------------------------

    

(l)    Each of the Collateral Assignments creates a valid first priority
security interest in the applicable Pledged Equity Interest, in each case
subject only to Permitted Liens.
5.22.    Tax Shelter Representation. The Borrower does not intend to treat the
Loans, and/or related transactions as being a “reportable transaction” (within
the meaning of United States Treasury Regulation Section 1.6011-4). In the event
the Borrower determines to take any action inconsistent with such intention, it
will promptly notify the Administrative Agent thereof. If the Borrower so
notifies the Administrative Agent, the Borrower acknowledges that one or more of
the Lenders may treat its Loans as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.
5.23.    Anti-Terrorism Laws.
(i)    None of the Borrower or any of its Affiliates is in violation of any laws
or regulations relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”) and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
(ii)    None of the Borrower or any of its Affiliates, or any of its brokers or
other agents acting or benefiting from the Loan is a Prohibited Person. A
“Prohibited Person” is any of the following:
(1)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(2)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(3)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(4)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(5)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)    None of the Borrower or any of its Affiliates or any of its brokers or
other agents acting in any capacity in connection with the Loan (1) conducts any
business or

- 41 -
15031925\V-9

--------------------------------------------------------------------------------

    

engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Prohibited Person, (2) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
The Borrower shall not (1) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti-Terrorism Law, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Borrower shall deliver to Administrative Agent any
certification or other evidence requested from time to time by Administrative
Agent in its reasonable discretion, confirming the Borrower’s compliance
herewith).
Notwithstanding the foregoing, at any time that Glimcher Realty Trust retains
its status as a publicly held company, the representations made in this Section
5.23 are limited to the Borrower’s knowledge with respect to Affiliates that are
Affiliates due to ownership of 10% or more of any class of voting securities.
5.24.    Absence of Offsets and Claims. As of the Agreement Effective Date,
neither the Borrower nor any other Loan Party has any offsets or claims against
the Administrative Agent or the Lenders under the Revolving Credit Facility or
any other Loan Document or on account of any acts or omissions of the
Administrative Agent or any Lender in connection with the Agreement or any other
Loan Document.
ARTICLE VI.    

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain for the Consolidated
Group a system of accounting established and administered in accordance with
GAAP, and furnish to the Administrative Agent and the Lenders:
(a)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, other than the fourth quarter, for the
Consolidated Group, an unaudited consolidated and consolidating balance sheet as
of the close of each such period and the related unaudited consolidated and
consolidating statements of income and retained earnings and of cash flows of
the Consolidated Group for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative

- 42 -
15031925\V-9

--------------------------------------------------------------------------------

    

form the figures for the previous year, all certified by the Borrower’s chief
financial officer or chief accounting officer;
(b)    As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, for the owners of the Collateral Pool Properties,
rent rolls and operating statements for each of the Collateral Pool Properties,
all in form and substance reasonably satisfactory to the Administrative Agent,
all certified by an Authorized Officer of the Borrower, plus, not later than 90
days after the close of each fiscal year, an annual budget for each of the
Collateral Pool Properties;
(c)    As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated and consolidating balance sheet as at the
end of such year and the related consolidated and consolidating statements of
income and retained earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, prepared by independent certified public accountants
of nationally recognized standing reasonably acceptable to the Administrative
Agent;
(d)    Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit A
hereto signed by the Borrower’s chief financial officer, chief accounting
officer or chief operating officer showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof;
(e)    As soon as possible and in any event within 10 days after a responsible
officer of the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
(f)    As soon as possible and in any event within 10 days after receipt by a
responsible officer of the Borrower, a copy of (a) any notice or claim to the
effect that (i) the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any Material of Environmental Concern into the
environment, or (ii) any Collateral Pool Property fails to comply with or is in
violation of any Environmental Law and (b) any notice alleging any violation of
any federal, state or local environmental, health or safety law or regulation by
the Borrower or any of its Subsidiaries, which, in the case of either (a) or (b)
could have a Material Adverse Effect;
(g)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
and

- 43 -
15031925\V-9

--------------------------------------------------------------------------------

    

(h)    Upon request by any Lender, a balance sheet and cash flow projections for
the Consolidated Group, together with such other information (including, without
limitation, financial statements for the Borrower, non-financial information and
a listing of capital expenditures, a rent roll, and such other information on
any Project) as the Administrative Agent may from time to time reasonably
request.
6.2.    Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Advances for its own account for
general corporate purposes of the Borrower and its Subsidiaries, including
without limitation working capital needs, acquisitions, the repayment of
Indebtedness, the funding of tenant improvements, development/redevelopment,
capital expenditures and leasing commissions. The Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender, (ii) to fund any
purchase of, or offer for, a controlling portion of the Capital Stock of any
Person, unless the board of directors or other manager of such Person has
consented to such offer, or (iii) to make any Acquisition other than a Permitted
Acquisition.
6.3.    Notice of Default. The Borrower will give, and will cause each of its
Subsidiaries to give, prompt notice in writing to the Administrative Agent and
the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.
6.4.    Conduct of Business. The Borrower will do, and will cause each of its
Subsidiaries to do, all things necessary to remain duly incorporated or duly
qualified, validly existing and in good standing as a real estate investment
trust, corporation, limited liability company, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
(except with respect to mergers not prohibited hereunder and Permitted
Acquisitions) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and to carry on and conduct
their businesses in substantially the same manner as they are presently
conducted where the failure to do so could reasonably be expected to have a
Material Adverse Effect and, specifically, neither the Borrower nor its
Subsidiaries may undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties, subject to the limitations on Permitted Investments and Permitted
Acquisitions established hereunder.
6.5.    Taxes. The Borrower will pay, and will cause each of its Subsidiaries to
pay, when due all taxes, assessments and governmental charges and levies upon
them or their income, profits or Projects, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.
6.6.    Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain insurance which is consistent with the representation contained in
Section 5.16 on all their Property and the Borrower will furnish to any Lender
upon reasonable request full information as to the insurance carried.

- 44 -
15031925\V-9

--------------------------------------------------------------------------------

    

6.7.    Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
6.8.    Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects, in good condition and repair, working order and
condition, ordinary wear and tear excepted.
6.9.    Inspection. The Borrower will, and will cause each of its Subsidiaries
to, permit the Lenders upon reasonable notice and during normal business hours
and subject to rights of tenants, by their respective representatives and
agents, to inspect any of the Projects, corporate books and financial records of
the Borrower and each of its Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Lenders may designate.
6.10.    Maintenance of Status. The Borrower shall cause Glimcher Realty Trust
to at all times  maintain its status as a real estate investment trust in
compliance with all applicable provisions of the Code relating to such status.
6.11.    Dividends; Distributions; Redemptions. The Parent Entities and the
Borrower and its Subsidiaries shall be permitted to declare and pay dividends on
their Capital Stock, to make distributions with respect thereto from time to
time and to redeem their Capital Stock, provided, however, that in no event
shall any Parent Entity or the Borrower: (i) pay any such dividends or make any
such distributions on any Capital Stock (including without limitation the
declaration and payment of Preferred Dividends or the making of distributions to
holders of limited partnership units in the Borrower), if such dividends and
distributions paid on account of the then-current fiscal quarter and the three
immediately preceding fiscal quarters, in the aggregate for such period, would
exceed 95% of Adjusted Funds From Operations of the Consolidated Group for such
period or (ii) pay any such dividends or make any such distributions or make any
such redemptions if any Default has occurred hereunder and is then continuing,
provided however that, so long as such Default is not a monetary Default under
Section 7.1 or Section 7.2 below or a Default under Section 7.7 or Section 7.8
below, or any other Default that has resulted in an acceleration of the
obligations under Section 8.1 below, the Parent Entities and the Borrower shall
be permitted to distribute whatever amount of dividends is necessary to maintain
the tax status of Glimcher Realty Trust as a real estate investment trust, which
distributions may be made in cash or in Capital Stock at the Borrower’s option.
6.12.    No Change in Control. The Borrower will not, nor will it permit the
Parent Entities to, undergo a Change in Control.
6.13.    Acquisitions and Investments. The Borrower will not, nor will it permit
any Subsidiary to, (A) make or suffer to exist Investments in any Person
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments for such Investments, or

- 45 -
15031925\V-9

--------------------------------------------------------------------------------

    

(B) become or remain a partner in any partnership or joint venture, or (C) to
make any Acquisition of any Person, except:
(a)    cash and Cash Equivalents;
(b)    Investments in existing Subsidiaries, Investments in Subsidiaries formed
for the purpose of developing or acquiring Projects, Investments in joint
ventures and partnerships engaged solely in the business of purchasing,
developing, owning, operating, leasing and managing commercial real estate,
including without limitation mixed-use Projects, and Investments in existence on
the date hereof and described in Schedule 6.13 hereto;
(c)    transactions permitted pursuant to Section 6.20;
(d)    advances to tenants in the ordinary course of business;
(e)    Acquisitions of 100% of the Capital Stock of Persons whose primary
operations consist of the ownership, development, operation and management of
Projects; and
(f)    Acquisitions of equity interests in tenants obtained in connection with
tenant work outs, not to exceed $5,000,000 in the aggregate;
provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein, including without
limitation the further restrictions on certain types of Properties as set forth
in Section 6.20. Acquisitions permitted pursuant to this Section 6.13 shall be
deemed to be “Permitted Acquisitions”. Investments permitted pursuant to this
Section 6.13 shall be deemed to be “Permitted Investments”.
6.14.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
(c)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
(d)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books and there is no risk of loss,
forfeiture, or sale of any interest in the Property during the pending of such
proceeding;

- 46 -
15031925\V-9

--------------------------------------------------------------------------------

    

(e)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(f)    Easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character and which do not in any material and adverse way affect
the marketability of the same or materially and adversely interfere with the use
thereof in the business of the Borrower or its Subsidiaries; and
(g)    Liens on Projects (other than the Collateral Pool Properties) or Liens on
direct ownership interests in the owners of such Projects that are not
Collateral Pool Properties (so long as such owners do not own any Collateral
Pool Properties) given to secure any Secured Indebtedness permitted hereunder to
the extent such Liens (i) constitute a first priority Lien on any such Project
or ownership interest or a second priority Lien on any Project which is created
simultaneously with a first priority Lien thereon and (ii) will not result in a
Default in any of Borrower’s covenants herein.
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens”.
6.15.    Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not a member of the Consolidated Group
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
6.16.    Continued Ownership of Collateral Pool Properties. Borrower shall
continue to own, on a direct or indirect basis, not less than 100% of the
Collateral Pool Properties.
6.17.    Consolidated Net Worth. The Consolidated Group shall maintain a
Consolidated Net Worth of not less than $1,200,000,000 plus seventy-five percent
(75%) of the equity contributions or sales of treasury stock received by the
Borrower or any Parent Entity after the Agreement Effective Date.
6.18.    Indebtedness and Cash Flow Covenants. The Borrower shall not permit:
(b)    The sum of (A) any Recourse Indebtedness of the Glimcher Group other than
the Recourse Indebtedness created under this Agreement and the Indebtedness
under the Revolving Credit Facility, plus (B) the Glimcher Percentage of any
Recourse Indebtedness of the other members of the Consolidated Group to be
greater than ten percent (10%) of Total Asset Value at any time;
(c)    Adjusted Annual EBITDA to be (A) less than 1.40 times Fixed Charges at
any time prior to the date on which Borrower’s financial results for the quarter
ending March

- 47 -
15031925\V-9

--------------------------------------------------------------------------------

    

31, 2013 are reported or (B) less than 1.45 times Fixed Charges on and after the
date such results for the quarter ending March 31, 2013 are reported; or
(d)    The Leverage Ratio as of the last day of any fiscal quarter to be more
than sixty percent (60%) for any fiscal quarter of Borrower ending after the
Agreement Effective Date.
6.19.    Environmental Matters. Borrower and its Subsidiaries shall:
(i)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
(ii)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.
(iii)    Defend, indemnify and hold harmless Administrative Agent and each
Lender, and their respective officers and directors from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the Projects or the presence of any Materials of
Environmental Concern on any of the Collateral Pool Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification

- 48 -
15031925\V-9

--------------------------------------------------------------------------------

    

therefor. This indemnity shall continue in full force and effect regardless of
the termination of this Agreement.
6.20.    [Reserved].
6.21.    [Reserved]Prohibited Encumbrances
ARTICLE VII.    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Nonpayment of any principal payment due hereunder or under any Note when
due.
7.2.    Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.
7.3.    The breach of any of the terms or provisions of Sections 6.2, 6.10,
6.11, 6.12 or 6.22.
7.4.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, or any material certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
7.5.    The breach by the Borrower (other than a breach which constitutes a
Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender.
7.6.    The default by the Borrower or any other member of the Consolidated
Group or any Investment Affiliate in the payment of any amount due under, or the
performance of any term, provision or condition contained in, any agreement with
respect to (A) any Secured Indebtedness encumbering a Partnership Interest
Property, (B) any Recourse Indebtedness of the Borrower or any other member of
the Consolidated Group having an outstanding principal balance in excess of
$25,000,000 at the time of such default or (C) any Non-Recourse Indebtedness of
the Borrower or any other member of the Consolidated Group or any Investment
Affiliate having an outstanding principal balance in excess of $100,000,000 in
the aggregate at the time of such default (collectively, “Material
Indebtedness”) or any other event shall occur or condition exist, which causes
or permits any such Material Indebtedness to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.
7.7.    Any member of the Consolidated Group shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any

- 49 -
15031925\V-9

--------------------------------------------------------------------------------

    

Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 7.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.8 or (vii) admit in writing its
inability to pay its debts generally as they become due.
7.8.    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for any member of the Consolidated Group or for any Substantial
Portion of the Property of any member of the Consolidated Group or a proceeding
described in Section 7.7(iv) shall be instituted against any member of the
Consolidated Group and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
7.9.    Any member of the Consolidated Group shall fail within sixty (60) days
to pay, bond or otherwise discharge any judgments or orders for the payment of
money in an amount which, when added to all other judgments or orders
outstanding against any member of the Consolidated Group would exceed
$25,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.
7.10.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $1,000,000 or requires
payments exceeding $500,000 per annum.
7.11.    The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.
7.12.    Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by the Borrower or any of its Subsidiaries or Investment
Affiliates whose aggregate book values are in excess of $5,000,000.

- 50 -
15031925\V-9

--------------------------------------------------------------------------------

    

7.13.    The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.
7.14.    The attempted revocation, challenge, disavowment, or termination by the
Borrower or a Parent Entity of any of the Loan Documents.
7.15.    Either the Borrower or any Parent Entity, without obtaining consent of
the Required Lenders, shall enter into any merger, consolidation, reorganization
or liquidation or transfer or otherwise dispose of all or substantially all of
their Properties, unless (a) in the case of a merger or consolidation the
Borrower or such Parent Entity is the surviving entity in such merger or
consolidation and (b) after giving effect to the merger, the Borrower remains in
compliance with the terms of the Credit Agreement, provided that any such action
shall not constitute a Default unless the Borrower shall fail to reverse such
action within sixty (60) days after written notice from the Administrative Agent
that such action constitutes a Default hereunder.
ARTICLE VIII.    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. If any Default described in Section 7.7 or 7.8 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Default occurs, so long as a Default exists
Lenders shall have no obligation to make any Loans and the Required Lenders, at
any time prior to the date that such Default has been fully cured, may
permanently terminate the obligations of the Lenders to make Loans hereunder and
declare the Obligations to be due and payable, or both, whereupon if the
Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion), shall use its good faith
efforts to collect all amounts owed by the Borrower and any Guarantor under the
Loan Documents by exercising all rights and remedies provided for under this
Agreement and the Security Documents or otherwise available at law or in equity,
including without limitation by filing and diligently pursuing judicial action.
If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
8.2.    Amendments. Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower

- 51 -
15031925\V-9

--------------------------------------------------------------------------------

    

may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or waiving any Default
hereunder; provided, however, that no such supplemental agreement or waiver
shall, without the consent of all Lenders:
(c)    Extend the Facility Termination Date (except as provided in Section
2.22), or forgive all or any portion of the principal amount of any Loan or
accrued interest thereon, reduce the Applicable Margins or modify the underlying
interest rate options (or modify any definition herein used in calculating such
options which would have the effect of modifying such options) or extend the
time of payment of any such principal or interest.
(d)    Release any Guarantor from the Guaranties, except as expressly provided
for herein.
(e)    Release any of the Collateral, except as expressly provided for herein or
in the other Loan Documents.
(f)    Reduce the percentage specified in the definition of Required Lenders.
(g)    Increase the Aggregate Commitment, except as provided in Section 2.24.
(h)    Permit the Borrower to assign its rights under this Agreement.
(i)    Amend Sections 2.13, 8.1, 8.2 , or 11.2.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
8.3.    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
8.4.    Insolvency of Borrower. In the event of the insolvency of the Borrower,
the Lenders shall have no obligation to make further disbursements of the
Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.

- 52 -
15031925\V-9

--------------------------------------------------------------------------------

    

ARTICLE IX.    

GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3.    [Reserved].
9.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.5.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
9.6.    Several Obligations; Benefits of the Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.
9.7.    Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any costs, and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment, modification, and enforcement of the
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout).
The Borrower further agrees to indemnify the Administrative Agent, each Lender
and their Affiliates, and their respective directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and reasonable
expenses for attorneys of the indemnified parties, all reasonable expenses of
litigation or preparation therefor whether or not the

- 53 -
15031925\V-9

--------------------------------------------------------------------------------

    

Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any of the foregoing indemnified parties, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any Loan or the use of the proceeds thereof. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.
9.8.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
9.9.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.
9.10.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.11.    No Advisory or Fiduciary Responsibility. The relationship between the
Borrower, on the one hand, and the Lenders and the Administrative Agent, on the
other, shall be solely that of borrower and lender. Neither the Administrative
Agent nor any Lender shall have any fiduciary responsibilities to the Borrower.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arrangers has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with

- 54 -
15031925\V-9

--------------------------------------------------------------------------------

    

respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Loan Party, or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty to the Borrower or any
other Loan Party in connection with any aspect of any transaction contemplated
hereby. Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
9.12.    Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
9.13.    Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO STATE COURT
SITTING IN CLEVELAND IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CLEVELAND, OHIO.
9.14.    Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
9.15.    Release of Prior Claims. The Borrower does hereby release, remise,
acquit and forever discharge the Administrative Agent and the other Lenders and
their respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related

- 55 -
15031925\V-9

--------------------------------------------------------------------------------

    

corporate divisions (all of the foregoing hereinafter called the “Released
Parties”), from any and all actions and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatever kind or nature, whether heretofore or hereafter arising, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to the Agreement Effective Date (all of the
foregoing hereinafter called the “Released Matters”). The Borrower acknowledges
that the agreements herein are intended to be in full satisfaction of all or any
alleged injuries or damages arising in connection with the Released Matters. The
Borrower represents and warrants to the Administrative Agent and the other
Lenders that it has not purported to transfer, assign or otherwise convey any
right, title or interest of the Borrower in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.
ARTICLE X.    

THE ADMINISTRATIVE AGENT
10.1.    Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
10.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
10.3.    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct;

- 56 -
15031925\V-9

--------------------------------------------------------------------------------

    

or (ii) any determination by the Administrative Agent that compliance with any
law or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.
10.4.    No Responsibility for Loans, Recitals, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Administrative Agent;
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith; (v) the value,
sufficiency, creation, perfection, or priority of any interest in any collateral
security; or (vi) the financial condition of the Borrower or any Guarantor.
Except as otherwise specifically provided herein, the Administrative Agent shall
have no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to the Administrative Agent (either in its
capacity as Administrative Agent or in its individual capacity).
10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of the Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6.    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
10.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or

- 57 -
15031925\V-9

--------------------------------------------------------------------------------

    

persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.
10.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
10.9.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
10.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.
10.11.    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor

- 58 -
15031925\V-9

--------------------------------------------------------------------------------

    

Administrative Agent. If the Administrative Agent has been grossly negligent in
the performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
other Lenders holding in the aggregate at least two-thirds of that portion of
the Aggregate Commitment not held by the Administrative Agent or its affiliates,
such removal to be effective on the date specified by such other Lenders. Upon
any such resignation or removal, such other Lenders shall appoint, on behalf of
the Borrower and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by such other Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent shall appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent. Upon the effectiveness of the resignation or
removal of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.
10.12.    Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender. Upon receipt of such notice that a Default or Unmatured
Default has occurred, the Administrative Agent shall promptly notify each of the
Lenders of such fact.
10.13.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. If the Lender does not so
respond, that Lender shall be deemed to have approved the request.
10.14.    Defaulting Lenders. At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that (i) the amount of the Commitment of the
Defaulting Lender may not be increased and (ii) the Facility Termination Date
(as to such Defaulting Lender’s Loans and Commitment only) may not be extended
other than as expressly

- 59 -
15031925\V-9

--------------------------------------------------------------------------------

    

provided under Section 2.22, without its consent. If a Defaulting Lender has
failed to fund its pro rata share of any Advance and until such time as such
Defaulting Lender subsequently funds its pro rata share of such Advance, all
Obligations owing to such Defaulting Lender hereunder shall be subordinated in
right of payment, as provided in the following sentence, to the prior payment in
full of all principal of, interest on and fees relating to the Loans funded by
the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section). All
amounts paid by the Borrower or the Guarantors and otherwise due to be applied
to the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full provided, however, in no event will any such distribution to the other
Lenders give rise to any liability of the Borrower to the Defaulting Lender.
After the Senior Loans have been paid in full equitable adjustments will be made
in connection with future payments by the Borrower to the extent a portion of
the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrower to repay all Loans in accordance with the terms of
this Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary, (ii) any instruction
of the Borrower as to its desired application of payments or (iii) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.
10.15.    Additional Agents. The Co-Syndication Agents and Co-Documentation
Agents designated on the cover of the Agreement shall not have any rights or
obligations under the Loan Documents as a result of such designation or of any
actions undertaken in such capacity, such party having only those rights or
obligations arising hereunder in its capacity as a Lender.
ARTICLE XI.    

SETOFF; RATABLE PAYMENTS
11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, or any Default
occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any of its Affiliates to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due, provided, however that each Lender agrees
that no such set off or offset shall be permitted without the prior written
consent of the Administrative Agent, which consent may be withheld in the
Administrative Agent’s discretion if the Administrative Agent has a good faith
belief that such an offset might impair any other remedies available to the
Lenders under the Security Documents.

- 60 -
15031925\V-9

--------------------------------------------------------------------------------

    

11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII.    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to the Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under the Agreement and any Note to its trustee in support of its obligations to
its trustee, provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent and Borrower may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
12.2.    Participations.
(1)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”)

- 61 -
15031925\V-9

--------------------------------------------------------------------------------

    

participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
(2)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than those amendments, modifications
or waivers with respect to any Loan or Commitment in which such Participant has
an interest which would require consent of all the Lenders pursuant to the terms
of clauses (a), (b) or (e) of Section 8.2 hereof.
(3)    Benefit of Setoff. Each Lender shall retain the right of setoff provided
in Section 11.1 and shall not be permitted to share such right with any
Participant.
12.3.    Assignments.
(a)    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any of
such Lender’s Affiliates or to one or more banks, financial institutions or
pension funds without the prior approval of the Borrower, or to one or more
other entities, with the prior approval of the Borrower, which approval of the
Borrower (i) shall not be unreasonably withheld or delayed and shall be deemed
given if not withheld within five (5) Business Days after written request for
such approval from the Administrative Agent and (ii) shall not be required if a
Default or Unmatured Default has occurred and is then continuing (such permitted
assignees hereinafter referred to as “Purchasers”), all or any portion of its
rights and obligations under the Loan Documents provided that any assignment of
only a portion of such rights and obligations shall be in an amount not less
than $5,000,000. In addition, KeyBank National Association agrees that it will
not assign any portion of its Commitment or Commitments of its affiliates, if
such assignment will result in the amount of the Commitment to be held by
KeyBank National Association and its affiliates to be less than the lesser of
(i) ten percent (10%) of the then-current Aggregate Commitment or (ii)
$20,000,000, provided that such restriction shall only apply so long as no
Default has occurred and is continuing. Such assignment shall be substantially
in the form of Exhibit B hereto or in such other form as may be agreed to by the
parties thereto. The consent of the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof or an entity that manages a Lender. Such consent
shall not be unreasonably withheld or delayed.

- 62 -
15031925\V-9

--------------------------------------------------------------------------------

    

(b)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent and
Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3(a), and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender, and the transferor Lender shall automatically be released on
the effective date of such assignment, with respect to the percentage of the
Aggregate Commitment and Loans assigned to such Purchaser. Upon the consummation
of any assignment to a Purchaser pursuant to this Section 12.3(b), the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their Commitment, as
adjusted pursuant to such assignment.
12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject in
each case to the confidentiality provisions of Section 12.6.
12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.
12.6.     Confidentiality. Each of Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and advisors, including accountants and legal counsel (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to the Obligations or the enforcement of rights
under the Loan Documents, (f) subject to receipt of a written agreement from
such Person containing provisions substantially the same as those of this
Section, to any Transferee or prospective Transferee of any of its rights or
obligations under this Agreement, (g) with the written consent of Borrower, (h)
to any member of the Consolidated Group, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Administrative Agent or any

- 63 -
15031925\V-9

--------------------------------------------------------------------------------

    

Lender on a nonconfidential basis from a source other than Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower; provided that, in the
case of Information received from Borrower after the date hereof, such
Information either consists of financial statements or operating statements,
rent rolls or tenant summaries for Projects or is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
ARTICLE XIII.    

NOTICES
13.1.    Giving Notice. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile (if confirmed in writing as provided below), or by email (if
confirmed in writing as provided below) and addressed or delivered to such party
at its address set forth below its signature hereto or at such other address (or
to counsel for such party) as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received and any notice, if transmitted by
email or facsimile, shall be deemed given when transmitted (provided a copy of
such notice is also sent by overnight delivery service which is scheduled for
delivery no later than the first Business Day after the date of such email or
facsimile).
13.2.    Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XIV.    

PATRIOT ACT
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.
ARTICLE XV.    

COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by

- 64 -
15031925\V-9

--------------------------------------------------------------------------------

    

signing any such counterpart. This Agreement shall be effective when it has been
executed by the Borrower, the Administrative Agent and the Lenders and each
party has notified the Administrative Agent by email or telephone, that it has
taken such action.
(Remainder of page intentionally left blank.)


IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:     Glimcher Properties Corporation, its sole     general partner

By:
/s/ Mark E. Yale                

Name:    Mark E. Yale                    
Title:
Executive Vice President, Chief Financial     Officer and
Treasurer                



180 East Broad Street
Columbus, OH 43215
Attention: Richard Burkhart
Phone: 614-887-5889
Facsimile: 614-621-2326
Email: rburkhar@glimcher.com


With copies to:
Attention: General Counsel
Phone: 614-887-5619
Facsimile: 614-621-8863
Email: gschmidt@glimcher.com
    

- 65 -
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:
KEYBANK NATIONAL ASSOCIATION,

$6,500,000                    Individually and as Administrative Agent
By:    /s/ Kevin P. Murray                
Print Name: Kevin P. Murray
Title: Senior Vice President
KeyBank National Association
1200 Abernathy Road NE
Suite 1550
Atlanta, GA 30328
Phone: 770-510-2168
Facsimile: 770-510-2195
Attention: Kevin P. Murray
Email: Kevin_P_Murray@keybank.com



SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF KEYBANK NATIONAL ASSOCIATION
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:                BANK OF AMERICA, N.A.
$6,500,000                    Individually and as Co-Syndication Agent
By:    /s/ Helen W. Chan                
Name:    Helen W. Chan                
Title:    Vice President                    


Bank of America, N.A.
Mail Code: CA5-704-06-37
315 Montgomery Street
San Francisco, CA 94104-1866
Attention:    Helen W. Chan
Phone: 415-913-4698
Facsimile: 415-913-2356
Email: helen.w.chan@baml.com





SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF BANK OF AMERICA, N.A.
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:                WELLS FARGO BANK, NATIONAL ASSOCIATION
$6,250,000                    Individually and as Co-Syndication Agent
By:    /s/ Sam Supple                
Name: Sam Supple
Title: Senior Vice President


Wells Fargo Bank, N.A.
123 North Wacker Drive, Suite 1900
Chicago, IL 60606
Attention:    Sam Supple
Phone: 312-269-4817
Facsimile: 312-_____
Email: Sam.Supple@wellsfargo.com



SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF WELLS FARGO BANK, NATIONAL ASSOCIATION
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:                U.S. BANK NATIONAL ASSOCIATION,
$6,250,000                     Individually and as Co-Documentation Agent
By:    /s/ Anthony J. Mathena            
Name: Anthony J. Mathena
Title: Vice President


U.S. Bank National Association
Commercial Real Estate
10 West Broad Street, 12th Floor
Columbus, OH 43215
Attention:    Anthony J. Mathena
Phone: 614-232-8013
Facsimile: 614-232-8033
Email: Anthony.Mathena@usbank.com



SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF US BANK NATIONAL ASSOCIATION
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:                THE HUNTINGTON NATIONAL BANK,
$6,250,000                     Individually and as Co-Documentation Agent
By:    /s/ Arthur N. DePompei            
Name: Arthur N. DePompei
Title: Vice President


The Huntington National Bank
200 Public Square-CM17
Cleveland, OH 44114
Attention:    Stacia P. Yerico
Assistant Vice President
Phone: 216-515-6101
Facsimile: 877-674-6710
Email: Stacia.yericoi@Huntington.com



SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF THE HUNTINGTON NATIONAL BANK
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:                PNC BANK, NATIONAL ASSOCIATION,
$6,250,000                    Individually and as Co-Documentation Agent
By:    /s/ Michael Martin                
Name:    Michael Martin                    
Title:    Exec. Vice President                


PNC Bank, National Association
155 East Broad Street
Columbus, OH 43215
Attention:    Michael Martin
Exec. Vice President
Phone: 614-463-6704
Facsimile: 614-463-8058
Email: m.martin@pnc.bank

SECURED LINE OF CREDIT AGREEMENT
SIGNATURE PAGE OF PNC BANK, NATIONAL ASSOCIATION
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:    GOLDMAN SACHS BANK USA
$3,000,000    


By:    /s/ Mark Walton                
Name: Mark Walton
Title:    Authorized Signatory                


Goldman Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Attention: Michelle Latzoni
Phone: 212-934-3921
Facsimile: 917-977-3966
Email: gsd.link@gs.com



SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF GOLDMAN SACHS BANK, USA
15031925\V-9

--------------------------------------------------------------------------------




COMMITMENT:    FIFTH THIRD BANK
$4,000,000


By:    /s/ Eric Riedinger                
Name: Eric Riedinger
Title: Vice President


Fifth Third Bank
21 East State Street, 7th Floor
Columbus, OH 43221
Attention: Eric Riedinger
Phone: 614-744-7663
Facsimile: 614-744-1797
Email: eric.riedinger@53.com





SECURED LINE OF CREDIT LOAN AGREEMENT
SIGNATURE PAGE OF FIFTH THIRD BANK
15031925\V-9

--------------------------------------------------------------------------------

    

EXHIBIT A
COMPLIANCE CERTIFICATE
KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114


Re:
Secured Line of Credit Loan Agreement dated as of ______________, 2013 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) between GLIMCHER PROPERTIES LIMITED PARTNERSHIP(the “Borrower”),
and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for itself and the
other lenders parties thereto from time to time (“Lenders”).



Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
The Borrower hereby further certifies to the Lenders that:
1.    Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.
2.    Review of Condition. The Borrower has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of the
Borrower set forth in the Agreement and the covenants of the Borrower set forth
in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
3.    Representations and Warranties. To the Borrower’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.

A-1
15031925\V-9

--------------------------------------------------------------------------------

    

4.    Covenants. To the Borrower’s actual knowledge, during the reporting
period, the Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
the Borrower, except as expressly noted on Schedule B hereto.
5.    No Default. To the Borrower’s actual knowledge, no Default exists as of
the date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _____________, 20__.
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation,
    its sole general partner




By:                        
Name:                        
Title:                        

A-2
15031925\V-9

--------------------------------------------------------------------------------

    

SCHEDULE A TO COMPLIANCE CERTIFICATE
COMPLIANCE CALCULATION METHOD

A-3
15031925\V-9

--------------------------------------------------------------------------------

    

SCHEDULE B TO COMPLIANCE CERTIFICATE
EXCEPTIONS, IF ANY



A-4
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT B
ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__. The parties hereto agree as follows:
1.    PRELIMINARY STATEMENT. The Assignor is a party to a Secured Line of Credit
Loan Agreement (which, as it may be amended, modified, renewed or extended from
time to time is herein called the “Credit Agreement”) described in Item 1 of
Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the Agent) after
a Notice of Assignment substantially in the form of Exhibit “I” attached hereto
has been delivered to the Agent. Such Notice of Assignment must include the
consent of the Agent required by Section 12.3(a) of the Credit Agreement. In no
event will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Section 4 hereof are not
made on the proposed Effective Date. The Assignor will notify the Assignee of
the proposed Effective Date no later than the Business Day prior to the proposed
Effective Date. As of the Effective Date, (i) the Assignee shall have the rights
and obligations of a Lender under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.
4.    PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned hereby. The Assignee shall advance
funds directly to the Agent with respect to all Loans and reimbursement payments
made on or after the Effective Date with respect to the interest assigned
hereby. In consideration for the sale and assignment of Loans hereunder, the
Assignee shall pay the Assignor, on the Effective Date, an amount equal to the
principal amount of the portion of all Loans assigned to the Assignee hereunder
which is outstanding on the Effective Date. The Assignee will promptly remit to
the Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any amounts of interest on Loans and

B-1
15031925\V-9

--------------------------------------------------------------------------------




fees received from the Agent to the extent either (i) or (ii) relate to the
portion of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and have not been previously paid by the Assignee to the
Assignor. In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.
5.    REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants: (a) that it is the legal and beneficial
owner of the interest being assigned by it hereunder, (b) that such interest is
free and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Credit
Agreement has not been modified or amended except as described in Item 1 of
Schedule 1, (e) that the Assignor is not in default under the Credit Agreement,
and (f) that, to the best of Assignor’s knowledge, the Borrower is not in
default under the Credit Agreement. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to the Assignor
and that the Assignor makes no other representation or warranty of any kind to
the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
6.    REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (v) agrees
that its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1.
7.    INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the

B-2
15031925\V-9

--------------------------------------------------------------------------------




Assignee’s non-performance of the obligations assumed by Assignee under this
Assignment Agreement on and after the Effective Date. The Assignor agrees to
indemnify and hold the Assignee harmless against any and all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignee in connection with or arising in any manner
from the Assignor’s non-performance of the obligations assigned to Assignee
under this Assignment Agreement prior to the Effective Date.
8.    SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 12.3(a) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
9.    REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.
10.    ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
11.    GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Ohio.
12.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
[Remainder of page intentionally left blank]

B-3
15031925\V-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
ASSIGNOR:


KEYBANK NATIONAL ASSOCIATION




By:                            
Name:                            
Title:                            




ASSIGNEE:



By:                            
Name:                            
Title:                            

B-4
15031925\V-9

--------------------------------------------------------------------------------




Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee
[to be provided by KeyBank]

B-5
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 1
to Assignment Agreement
1.
Description and Date: Secured Line of Credit Loan Agreement (the “Credit
Agreement”) dated as of ___________, 2013, among Glimcher Properties Limited
Partnership, as “Borrower” and KeyBank National Association as “Administrative
Agent” and “Lead Arranger” and the Several Lenders From Time to Time Parties
Hereto, as Lenders.

2.
Date of Assignment Agreement: _____________, 20__

3.
Amounts (As of Date of Item 2 above):

a.    Aggregate Commitment
under Credit Agreement    $45,000,000
b.    Assignee’s Percentage
of the Aggregate Commitment
purchased under this
Assignment Agreement**    _____________%
4.    Amount of Assignee’s
Commitment Purchased under this
Assignment Agreement:    $____________
5.    Proposed Effective Date:    ______________, 20__
Accepted and Agreed:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent



By:                        
Title:                        




** Percentage taken to 10 decimal places.

B-6
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT “I”
to Assignment Agreement
NOTICE OF ASSIGNMENT
______________, 20__
To:    KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Real Estate Capital
BORROWER:
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: Rich Burkhart, Director of Treasury
From:    [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)
1.    We refer to that Secured Line of Credit Loan Agreement (the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.
2.    This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 12.3(b) of the Credit Agreement.
3.    The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of , 20__ (the “Assignment”), pursuant to which, among other things,
the Assignor has sold, assigned, delegated and transferred to the Assignee, and
the Assignee has purchased, accepted and assumed from the Assignor the
percentage interest specified in Item 3 of Schedule 1 of all outstanding rights
and obligations under the Credit Agreement. The Effective Date of the Assignment
shall be the later of the date specified in Item 5 of Schedule 1 or two (2)
Business Days (or such shorter period as agreed to by the Agent) after this
Notice of Assignment and any fee required by Section 12.3(b) of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

B-7
15031925\V-9

--------------------------------------------------------------------------------




4.    The Assignor and the Assignee hereby give to the Agent notice of the
assignment and delegation referred to herein. The Assignor will confer with the
Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter. The Assignor shall notify the Agent
if the Assignment Agreement does not become effective on any proposed Effective
Date as a result of the failure to satisfy the conditions precedent agreed to by
the Assignor and the Assignee. At the request of the Agent, the Assignor will
give the Agent written confirmation of the satisfaction of the conditions
precedent.
5.    If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
6.    The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.
7.    The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
8.    The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*
*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.
NAME OF ASSIGNOR                NAME OF ASSIGNEE
By:                            By:                        
Title:                            Title:                        

B-8
15031925\V-9

--------------------------------------------------------------------------------




ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Agent
By:                        
Title:                        
[Attach photocopy of Schedule 1 to Assignment]



B-9
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT C
INTENTIONALLY OMITTED



C-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT D
INTENTIONALLY OMITTED



E-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF OPINION OF BORROWER’S COUNSEL
_____________, 2013
KeyBank National Association,
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Re:
Secured Line of Credit Loan Agreement dated as of _______________, 2013 (the
“Credit Agreement”), by and among Glimcher Properties Limited Partnership, a
limited partnership organized under the laws of the State of Delaware (the
Borrower”), KeyBank National Association, a national banking association, and
the several banks, financial institutions and other entities from time to time
parties to the Credit Agreement (collectively, the “Lenders”) and KeyBank
National Association, not individually, but as “Administrative Agent”

Ladies and Gentlemen:
We have acted as counsel for the “Loan Parties” (as such term and all other
capitalized terms used herein and not otherwise defined are defined in the
Credit Agreement) in connection with a $45,000,000 fully funded secured line of
credit to the Borrower (the “Loan”), which Loan is being made pursuant to the
Credit Agreement.
In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Parent Entities, the partnership agreement and certificate of limited
partnership of the Borrower and all such corporate and other records of the Loan
Parties, with such declarations and agreements, and certificates of officers and
representatives of the Loan Parties and with such other documents, and we have
made such other examinations and investigations as we have deemed necessary as a
basis for the opinions expressed below.
We have examined the originals of the following documents, each of which is
executed by the Lenders or of which the Lenders are the benefited parties (all
of which are sometimes collectively referred to as the “Loan Documents”):
1.
The Credit Agreement; and

2.
[describe Notes, Guaranties, Collateral Assignments, and other Loan Documents].

Based upon the foregoing, we are of the opinion that:
1.
Borrower is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware. Borrower has all requisite
power and


E-1
15031925\V-9

--------------------------------------------------------------------------------




authority to own its properties, carry on its business and deliver and perform
its obligations under the Loan Documents.
2.
Each of the Parent Entities is a corporation or trust duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
the Parent Entities has all requisite power and authority to own its properties,
carry on its business and deliver and perform its obligations under the Loan
Documents.

3.
The execution, delivery, and performance by each of the entities comprising the
Loan Parties of the Loan Documents to which it is a party has been duly
authorized by all necessary action of such entity and does not (i) require any
consent or approval of any partner or shareholder of such entity or any other
person or entity excepting such consents or approvals as have actually been
obtained; (ii) violate any provision of any law, rule, or regulation of the
United States or the State of Ohio, or any provision of the partnership or
corporate or limited liability company law presently in effect having
applicability to the Loan Parties; (iii) violate any provision of the
organizational documents of the Loan Parties; (iv) violate any presently
existing statutory or administrative provision or judicial decision applicable
to the Loan Parties; or (v) result in a breach of, or constitute a default
under, any agreement or instrument affecting the Loan Parties.

4.
Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Loan Parties, and (b) constitutes the
legal, valid, and binding obligations of the Loan Parties.

5.
To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Loan Parties
of the Loan Documents.

6.
To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Loan Parties before any court or governmental entity or
instrumentality which could reasonably be expected to have a Material Adverse
Effect (as defined in the Credit Agreement).

8.
The Loan Documents are governed by the laws of the State of Ohio, and the Loan,
including the interest rate applicable to the Notes and all fees and charges
paid or to be paid by or on behalf of the Borrower in connection with such Loan
pursuant to the applicable Loan Documents, is not in violation of the usury laws
of the State of Ohio.

The opinions expressed herein are expressly made subject to and qualified by the
following:

E-2
15031925\V-9

--------------------------------------------------------------------------------




(a)    We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Loan Parties.
(b)    This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.
(c)    This opinion is limited to the laws of the State of Ohio and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.
(d)    We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.
(e)    The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.
This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.
Very truly yours,



E-3
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT F
Intentionally Omitted



F-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT G
Intentionally Omitted



G-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT H-1
LIST OF INITIAL PLEDGED EQUITY INTERESTS
1.    49% limited partnership interest in Grand Central Limited Partnership (the
owner of a 100% equity interest in Grand Central Parkersburg, LLC, owner of
Grand Central Mall, Vienna, WV).
2.    49% limited liability company interest in Johnson City Venture, LLC (owner
of a 100% equity interest in Glimcher MJC, LLC, owner of The Mall at Johnson
City, Johnson City, TN).
3.    49% limited liability company interest in Dayton Mall Venture, LLC (owner
of a 100% equity interest in Dayton Mall II, LLC, owner of The Dayton Mall,
Dayton, OH).
4.    49% limited liability company interest in Glimcher Ashland Venture, LLC
(owner of a 100% equity interest in ATC Glimcher, LLC, owner of Ashland Town
Center, Ashland, KY).





H-1-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF
COLLATERAL ASSIGNMENT OF INTERESTS

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ____ day
of ____________, 2013, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (“Assignor”) to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
Agent for itself and other Lenders from time to time party to the “Credit
Agreement” (as hereinafter defined) (KeyBank, in its capacity as Agent,
hereinafter referred to as “Agent”).
W I T N E S S E T H:
WHEREAS, Assignor is the direct or indirect and beneficial owner of [100%][99%]
of the membership [partnership] interests in _______________________ LLC [LP], a
Delaware limited liability company [limited partnership], as set forth on
Exhibit “A” attached hereto and made a part hereof (the “Company”);
[WHEREAS, Glimcher _________, Inc. (the “Managing Member” [“General Partner”]),
a Wholly-Owned direct or indirect Subsidiary of Glimcher Realty Trust, is the
direct and beneficial owner of the remaining 1% of the membership [partnership]
interest in the Company and is the managing member [general partner] of the
Company;]
WHEREAS, the Company is presently governed by the limited liability company
operating [limited partnership] agreement described on Exhibit “A” attached
hereto opposite the name of the Company (the “Organizational Agreement”);
WHEREAS, Assignor, KeyBank, individually and as agent, and the “Lenders”
identified therein entered into that certain Secured Line of Credit Loan
Agreement dated as of _____________, 2013 (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed, modified or
amended, the “Credit Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders agreed to provide a
secured term loan to Assignor in the aggregate amount of $45,000,000
(collectively, the “Loans”);
WHEREAS, pursuant to Section 2.3(a) of the Credit Agreement, the Lenders and
Agent have required that Assignor execute this Assignment;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.    Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

H-2-2
15031925\V-9

--------------------------------------------------------------------------------




2.    Grant of Security Interest. As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to
Agent, and does hereby grant a security interest to Agent for the ratable
benefit of the Lenders, in and to the following:
(a)    All right, title, interest and claims of Assignor now or hereafter
acquired as the direct and beneficial owner of [49%] of the limited liability
company interests in the Company (the "Pledged Equity Interests") together with
any and all voting rights and privileges attaching to, existing or arising in
connection with the Pledged Equity Interests (including without limitation the
right to become a member in the Company), any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for any of the Pledged Equity Interests or any of the
foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and
(b)    Any and all profits, proceeds, income, dividends, distributions, payments
upon dissolution or liquidation of the Company, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by the Company to Assignor, by reason of
Assignor’s interests in the Company, or now or hereafter distributable or
payable to Assignor from any other source by reason of Assignor being a member
or partner in the Company, by reason of services performed by Assignor for or on
behalf the Company, and any and all proceeds from any transfer, assignment or
pledge of any interest of Assignor in, or claim or right against, the Company
(regardless of whether such transfer, assignment or pledge is permitted under
the terms hereof or the other Loan Documents), and all claims, choses in action
or things in action now or hereafter arising against the Company, in each case
to the extent such distributable or payable amounts are on account of or are
attributable to the Pledged Equity Interests (collectively, the
"Distributions"); and
(c)    All notes or other documents or instruments now or hereafter evidencing
or securing any such Distributions from the Company; and
(d)    All rights of Assignor to collect and enforce payment of the
Distributions pursuant to the terms of any of the Organizational Agreement or
otherwise; and
(e)    All proceeds of any of the foregoing.
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
3.    Obligations Secured. This Assignment secures the payment and performance
by Assignor of the Obligations.

H-2-3
15031925\V-9

--------------------------------------------------------------------------------




4.    Collection of Distributions.
(a)    It is acknowledged and agreed by the parties hereto that Agent shall have
sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Notwithstanding the
foregoing, the Agent hereby grants to Assignor a license to receive, collect and
apply any Distributions that are made at any time other than when an Event of
Default has occurred and is continuing. If an Event of Default has occurred and
is continuing, Assignor hereby agrees that such license shall be revoked, and
hereby irrevocably directs the Company that any payments under or with respect
to the Distributions made at any time thereafter shall be made and governed as
follows:
(i)    Assignor shall have no right to receive any such payments made under or
with respect to the Distributions, or upon any redemption or conversion of the
Collateral when an Event of Default has occurred and is continuing, and all such
payments shall be delivered directly by the Company to the Agent for application
in accordance with the terms of the Credit Agreement; and
(ii)    If Assignor shall receive any such payments made under or with respect
to the Distributions, or upon any such redemption or conversion of the
Collateral, Assignor shall hold all such payments in trust for Agent, and will
immediately remit all such payments directly to the Agent for further
distribution and application pursuant to the terms of the Credit Agreement.
(b)    Assignor shall cause the Company to promptly distribute all net proceeds
of the sale or other disposition of, or any financing or refinancing of, any of
its assets or properties, and any and all other Distributions distributable or
payable by the Company under the terms of the Organizational Agreement in
accordance with the Credit Agreement.
(c)    Assignor hereby irrevocably designates and appoints Agent its true and
lawful attorney‑in‑fact, which appointment is coupled with an interest, either
in the name of Agent, or in the name of Assignor, at Assignor’s sole cost and
expense, and regardless of whether or not Agent becomes a member in the Company
(as such right is granted in Section 2(a) hereof), to take any or all of the
following actions at such time as a Default or Unmatured Default has occurred
and is continuing:
(i)    to ask, demand, sue for, attach, levy, settle, compromise, collect,
recover, receive and give receipt for any and all Collateral and to take any and
all actions as Agent may deem necessary or desirable in order to realize upon
the Collateral, or any portion thereof, including, without limitation, making
any statements and doing and taking any actions on behalf of Assignor which is
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and

H-2-4
15031925\V-9

--------------------------------------------------------------------------------




(ii)    to institute one or more actions against the Company or any member
thereof in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent’s sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of the Organizational Agreement with
respect to the Distributions or release the Company or any member thereof, from
its obligations to pay any Distribution, without incurring responsibility to, or
affecting any liability of, Assignor under the Organizational Agreement; it
being specifically understood and agreed, however, that Agent shall not be
obligated in any manner whatsoever to exercise any such power or authority or be
in any way responsible for the collection of or realizing upon the Collateral,
or any portion thereof. The foregoing appointment is irrevocable and continuing
and any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.
5.    Warranties and Covenants. Assignor does hereby warrant and represent to,
and covenants and agrees with Agent, as follows:
(a)    This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor.
(b)    None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreement.
(c)    True, correct and complete copies of each of the Organizational
Agreement, together with all amendments thereto, have been delivered to Agent by
Assignor, the Organizational Agreement is in full force and effect and is
enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, amend, cancel, release,
surrender or terminate, or permit the modification, amendment, cancellation,
release, surrender or termination of, the Organizational Agreement, or dissolve,
liquidate or permit the expiration of the Organizational Agreement or the
termination or cancellation thereof, without in each instance the prior written
consent of Agent, which consent shall not be unreasonably withheld, conditioned
or delayed.
(d)    Assignor is and shall remain the sole lawful, beneficial and record owner
of the Pledged Equity Interests, and the right to receive the Distributions,
free and clear of all liens, restrictions, claims, pledges, encumbrances,
charges, claims of third parties and rights of set‑off or recoupment whatsoever
(other than those in favor of Agent hereunder), and Assignor has the full and
complete right, power and authority to grant a security interest in the
Collateral in favor of Agent, in accordance with the terms and provisions of
this Assignment. Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Loan Documents, that
restricts in any manner the rights of any present or future holder of the
Collateral with respect thereto. No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.

H-2-5
15031925\V-9

--------------------------------------------------------------------------------




(e)    This Assignment creates a valid and binding first priority security
interest in the Collateral securing the payment and performance of the
Obligations. Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
(f)    Assignor consents (to the extent applicable Law does not prohibit
Assignor from pre-consenting), and hereby directs the Company to so consent, to
the admission of Agent or any other purchaser of the Pledged Equity Interests
upon a foreclosure sale as a substitute partner of the Company with all of the
rights and privileges of a partner of the same type as such Assignor under the
Organizational Agreement in the event that Agent exercises its rights under this
Assignment and Agent or such other purchaser succeeds to ownership of all or any
portion of the Pledged Equity Interests.
(g)    Assignor’s correct legal name indicated on the public record of
Assignor’s jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof. Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto. In order to perfect the pledge and security interest granted
herein against Assignor, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware. Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
(h)    Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder. Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment. Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security

H-2-6
15031925\V-9

--------------------------------------------------------------------------------




agreements, financing statements, continuation statements, endorsements,
assurances, instruments, certificates and documents for and in the name of
Assignor, and Assignor hereby irrevocably appoints Agent the agent and
attorney-in-fact with full power of substitution of Assignor so to do. This
power is coupled with an interest and is irrevocable. Without limiting the
generality of the foregoing, Assignor will obtain such waivers of lien, estoppel
certificates or subordination agreements as Agent may reasonably require to
insure the priority of its security interest in the Collateral. Assignor also
shall furnish to Agent such evidence as Agent reasonably may require from time
to time to establish a valid security interest in and to further protect and
perfect its security interest in the Collateral.
(i)    Assignor hereby authorizes Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interest granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor. Agent shall upon
request provide Assignor with copies of any and all such filings made by Agent.
(j)    The Pledged Equity Interests and the Distributions are not and will not
(A) be dealt in or traded on securities exchanges or in securities markets, (B)
be “investment company securities” (as defined in Section 8-103(b) of the UCC),
and (C) be credited to a securities account. None of the Organizational
Documents expressly provides that the Pledged Equity Interests are securities
governed by Article 8 of the Uniform Commercial Code of any jurisdiction.
6.    General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:
(a)    Except as may be specifically set forth in the Credit Agreement, Assignor
shall not, without the prior written consent of Agent, which consent may be
withheld by Agent in its sole and absolute discretion, directly or indirectly or
by operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.
(b)    Assignor shall at all times defend the Collateral against all claims and
demands of all Persons at any time claiming any interest in the Collateral
adverse to Agent’s interest in the Collateral as granted hereunder.
(c)    Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under the Organizational Agreement and with
respect to the Collateral.
(d)    Assignor shall pay all taxes and other charges against the Collateral.
(e)    Assignor shall promptly deliver to Agent as additional Collateral any
note or other document or instrument entered into after the date hereof which
evidences, constitutes, guarantees or secures any of the Distributions or any
right to receive a Distribution, which notes

H-2-7
15031925\V-9

--------------------------------------------------------------------------------




or other documents and instruments shall be accompanied by such endorsements or
assignments as Agent may require to create a perfected security interest therein
in favor Agent.
(f)    Assignor will provide to Agent such documents and reports respecting the
Collateral in such form and detail as Agent may reasonably request from time to
time.
(g)    Anything herein to the contrary notwithstanding, (i) Assignor shall
remain liable under the Organizational Agreement and all other contracts,
agreements and instruments included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral to the extent set forth therein to
perform all of its duties and obligations (including, without limitation, any
obligation to make capital contributions or provide other funds to such
entities) to the same extent as if this Assignment had not been executed,
(ii) the exercise by Agent of any of its rights hereunder shall not release
Assignor from any of its duties or obligations under the Organizational
Agreement or any such contracts, agreements and instruments, and (iii) neither
Agent nor any of the Lenders shall have any obligation or liability under the
Organizational Agreement or any such contract, agreement or instrument by reason
of this Assignment, nor shall Agent or any of the Lenders be obligated to
perform any of the obligations or duties of Assignor thereunder or to take any
action to collect or enforce any claim for payment or other right or privilege
assigned to Agent hereunder.
(h)    If Assignor shall at any time be entitled to receive or shall receive any
cash, certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by
Assignor in such a form as may be required by Agent, to be held by Agent subject
to the terms hereof, as further security for the Obligations (except as
otherwise provided herein with respect to the application of the foregoing to
the Obligations). If Assignor receives any of the foregoing directly, Assignor
agrees to hold such cash or other property in trust for the benefit of Agent,
and to surrender such cash or other property to Agent immediately. In the event
that Assignor purchases or otherwise acquires or obtains any additional interest
in any Company, or any rights or options to acquire such interest, all rights to
receive profits, proceeds, accounts, income, dividends, distributions or other
payments as a result of such additional interest, rights and options shall
automatically be deemed to be a part of the Collateral. All certificates, if
any, representing such interests shall be promptly delivered to Agent, together
with assignments related thereto, or other instruments appropriate to transfer a
certificate representing any such interest, duly executed in blank.
7.    Event of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:
(a)    The occurrence of a Default under the Credit Agreement; or
(b)    Any amendment to or termination of financing statements naming Assignor
as debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent

H-2-8
15031925\V-9

--------------------------------------------------------------------------------




of Agent and the effect of such filing is not completely nullified to the
reasonable satisfaction of Agent within ten (10) days after notice to Assignor
thereof.
8.    Remedies.
(a)    Upon the occurrence of any Event of Default, Agent may take any action
deemed by Agent to be necessary or appropriate to the enforcement of the rights
and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests. The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment (including, but not limited to, the right to
become a member of the Company), all remedies of Agent under applicable general
or statutory Law, and the remedies of a secured party under the UCC, regardless
of whether the UCC has been enacted or enacted in that form in any other
jurisdiction in which such right or remedy is asserted. In addition to such
other remedies as may exist from time to time, whether by way of set‑off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Agent to or for the credit of or the account of
Assignor against any and all of the Obligations, irrespective of whether or not
Agent shall have made any demand for payment and although such Obligations may
be unmatured. Any notice required by Law, including, but not limited to, notice
of the intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least five
(5) business days prior to such disposition. Agent may require Assignor to
assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to both parties. It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment) of any kind, all of which are
expressly waived. In the event that Agent is the successful bidder at any public
or private sale of the Collateral or any portion thereof, the amount bid by the
Agent may be credited against the Obligations as provided in the Credit
Agreement. To the extent the Collateral consists of marketable securities, Agent
shall not be obligated to sell such securities for the highest price obtainable,
but shall sell them at the market price available on the date of sale. Agent
shall not be obligated to make any sale of the Collateral if it shall determine
not to do so regardless of the fact that notice of sale of the Collateral may
have been given. Agent may, without notice or publication, adjourn any public
sale from time to time by announcement at the time and place fixed for sale, and
such sale may, without further notice, be made at the time and place to which
the same was so adjourned. Each such purchaser at any such sale shall hold the
Collateral sold absolutely free from claim or right on the part of Assignor. In
the event that any consent, approval or authorization of any Governmental Agency
or commission will be necessary to effectuate any such sale or sales, Assignor
shall execute all such applications or other instruments as Agent may deem
reasonably necessary to obtain such consent, approval

H-2-9
15031925\V-9

--------------------------------------------------------------------------------




or authorization. Agent may notify any account debtor or obligor with respect to
the Collateral to make payment directly to Agent, and may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral as Agent may determine whether or not the Obligations are due, and
for the purpose of realizing Agent’s rights therein, Agent may receive, open and
dispose of mail addressed to Assignor and endorse notes, checks, drafts, money
orders, documents of title or other evidences of payment, shipment or storage of
any form of Collateral on behalf and in the name of Assignor, as its
attorney‑in‑fact. In addition, Assignor hereby irrevocably designates and
appoints Agent its true and lawful attorney-in-fact either in the name of Agent
or Assignor to (i) sign Assignor’ name on any Collateral, drafts against account
debtors, assignments, any proof of claim in any bankruptcy or other insolvency
proceeding involving any account debtor, any notice of lien, claim of lien or
assignment or satisfaction of lien, or on any financing statement or
continuation statement under the UCC; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Collateral as described above, sign in Assignor’s name any documents necessary
to transfer title to the Collateral to Agent or any third party. All acts of
said power of attorney are hereby ratified and approved and Agent shall not be
liable for any mistake of law or fact made in connection therewith. This power
of attorney is coupled with an interest and shall be irrevocable so long as any
amounts remain unpaid on any of the Obligations. All remedies of Agent shall be
cumulative to the full extent provided by Law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing. Pursuit by Agent of certain judicial or other remedies shall
not abate nor bar other remedies with respect to the Obligations or to other
portions of the Collateral. Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations. In the event that any transfer tax, deed tax,
conveyance tax or similar tax is payable in connection with the foreclosure,
conveyance in lieu of foreclosure or otherwise of all or any portion of the
Collateral, Assignor shall pay such amount to Agent upon demand and if Assignor
fail to pay such amount on demand, Agent may advance such amount on behalf of
Assignor and the amount thereof shall become a part of the Obligations and bear
interest at the rate for overdue amounts under the Credit Agreement until paid.
(b)    If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.
(c)    Whether or not an Event of Default has occurred and whether or not Agent
is the absolute owner of the Collateral, Agent may take such action as Agent may
deem necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any

H-2-10
15031925\V-9

--------------------------------------------------------------------------------




such powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees. Any such advances made or expenses incurred by Agent
shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Credit
Agreement.
(d)    Any certificates or securities held by Agent as Collateral hereunder may,
at any time, and at the option of Agent, be registered in the name of Agent or
its nominee, endorsed or assigned in blank or in the name of any nominee and
Agent may deliver any or all of the Collateral to the issuer or issuers thereof
for the purpose of making denominational exchanges or registrations or transfer
or for such other purposes in furtherance of this Assignment as Agent may deem
desirable. Until the occurrence of an Event of Default, Assignor shall retain
the right to vote any of the Collateral, or exercise membership rights, in a
manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and Agent hereby grants to Assignor its proxy to enable Assignor to
so vote any of the Collateral (except that Assignor shall not have any right to
exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee shall, without notice or demand,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral and exercise all voting, approval
or other rights at any meeting of the members of the Company, respectively (and
the right to call such meetings) or otherwise (and to give written consents in
lieu of voting thereon), and exercise any and all rights of conversion,
exchange, subscription or any of the rights, privileges or options pertaining to
the Collateral and otherwise act with respect thereto and thereunder as if Agent
or its nominee were the absolute owner thereof (all of such rights of the
Assignor ceasing to exist and terminating upon the occurrence of an Event of
Default) including, without limitation, the right to exchange, at its
discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing. The exercise by Agent of any of its rights and remedies under this
paragraph shall not be deemed a disposition of collateral under Article 9 of the
UCC nor an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
(e)    If the Agent or any purchaser from the Agent, or any successor or assign
thereof shall become the owner of the Pledged Equity Interests pursuant to the
exercise of the Agent’s remedies as described herein (the “New Owner”), and if
the New Owner elects to transfer such Pledged Equity Interests to a third party
who is not an Affiliate of the New Owner on such terms as may be satisfactory to
the New Owner in its sole discretion (the “Transfer”), then the New Owner may
cause Assignor [and the Managing Member] (collectively, the “Other Members”) to
join in such Transfer as set forth herein, and the Other Members hereby
irrevocably agree to do so. The New Owner shall provide the Other Members with
written notice of the proposed Transfer (the “Transfer Notice”), specifying in
such Transfer Notice the identity of the proposed transferee, the

H-2-11
15031925\V-9

--------------------------------------------------------------------------------




purchase price expressed as a price for 100% of the membership interests in the
Company (the “Purchase Price”), and the terms of the proposed sale that the New
Owner is willing to agree to, including the proposed closing date thereof (the
“Transfer Terms”). The New Owner shall deliver the Transfer Notice not less than
thirty (30) days prior to the proposed closing date of the transfer. Each Other
Member agrees that it shall convey its membership interest in the Company to the
proposed transferee simultaneously with the New Owner and under the same
Transfer Terms that the New Owner has established in the Transfer Notice.
Notwithstanding the foregoing, no such conveyance shall be made unless and until
all conditions to such transfer under any Secured Indebtedness encumbering the
Company’s Partnership Interest Property have been complied with or, if
applicable, the New Owner and the Other Members have obtained a written consent
to such conveyances from the holders of such Secured Indebtedness. Such Transfer
shall be completed at the Purchase Price with the New Owner and each of the
Other Members transferring, in the aggregate, 100% of the membership interests
in the Company to the proposed transferee in proportion to their respective
percentage membership interests, and the total Purchase Price, net of all
reasonable transaction costs, including costs and expenses of obtaining any such
consent from the holders of such Secured Indebtedness, shall be allocated among
them in proportion their respective percentage membership interests. Assignor
[and the Managing Member] hereby direct the Company to accept such Transfer and
admit the proposed transferee as the new holder of 100% of the membership
interests in the Company from and after the date of the closing of such
Transfer. If any Transfer contemplated by this Section 8(e) is (i) not closed
within nine (9) months from the date of the Transfer Notice or (ii) to be closed
with a party other than the proposed transferee or an Affiliate thereof or at a
price which is lower than the price contemplated in the Transfer Notice then the
New Owner shall be required to give the Other Members a new notice of its desire
to Transfer in accordance with the provisions of this Section 8(e) and the
foregoing procedures shall again be followed.
9.    Duties of Agent. The powers conferred on Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Agent’s duty with reference to the Collateral shall be
solely to use slight care in the custody and preservation of the Collateral,
which shall not include any steps necessary to preserve rights against prior
parties. Agent shall have no responsibility or liability for the collection of
any Collateral or by reason of any invalidity, lack of value or uncollectability
of any of the payments received by it.
10.    Indemnification.
(a)    It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon Agent or any
of the Lenders, or cause Agent or any of the Lenders to be, or to be deemed to
be, a member in the Company and that in accepting this Assignment, Agent and the
Lenders neither assume nor agree to perform at any time whatsoever any
obligations or duties of Assignor under any of the Organizational Agreements or
any other mortgage, indenture, contract, agreement or instrument to which
Assignor is a party or to which it is subject, all of which obligations and
duties shall be and remain with and upon Assignor.

H-2-12
15031925\V-9

--------------------------------------------------------------------------------




(b)    Assignor agrees to indemnify, defend and hold Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent’s or such Lender’s gross negligence
or willful misconduct.
(c)    Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.
11.    Security Interest Absolute. All rights of Agent, and the security
interests hereunder, and all of the Obligations secured hereby, shall be
absolute and unconditional, irrespective of:
(a)    Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;
(b)    Any change in the time (including any extensions of the maturity date of
the Loan as provided in the Credit Agreement), manner or place of payment of, or
in any other term of, all or any of the Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents;
(c)    Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or
(d)    Any other circumstance (other than payment of the Obligations in full)
that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.
12.    Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent. Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.

H-2-13
15031925\V-9

--------------------------------------------------------------------------------




Assignor hereby waives to the extent permitted by Law all rights that Assignor
has or may have under and by virtue of the UCC and any federal, state, county or
municipal statute, regulation, ordinance, Constitution or charter, now or
hereafter existing, similar in effect thereto providing any right of Assignor to
notice and to a judicial hearing prior to seizure by Agent of any of the
Collateral. Assignor hereby waives and renounces for itself, its heirs,
successors and assigns, presentment, demand, protest, advertisement or notice of
any kind (except for any notice required by Law or the Loan Documents) and all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, homestead,
redemption and appraisement now provided or that may hereafter be provided by
the Constitution and Laws of the United States and of any state thereof, both as
to itself and in and to all of its property, real and personal, against the
enforcement of this Assignment and the collection of any of the Obligations.
13.    Continuing Security Interest; Transfer of Loan; Release of Collateral.
This Assignment shall create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until the indefeasible payment in
full of the Obligations and the Lenders have no further obligation to make any
advances of the Loan, (b) be binding upon Assignor and its heirs, successors and
assigns, and (c) inure, together with the rights and remedies of Agent
hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns. Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to
Assignor. Upon any such termination, Agent will, at Assignor’s expense, execute
and deliver to Assignor such documents as Assignor shall reasonably request to
evidence such termination.
14.    Securities Laws and Other Limitations. In view of the position of
Assignor in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the federal and state securities Laws,
the Organizational Agreement, or under any intercreditor agreement, that may now
or hereafter be entered into among the Agent and any other bank a party to the
Credit Agreement or under any intercreditor agreement, which may now or
hereafter be entered into among the Agent and any other party with respect to
the Loans or the Collateral (as the same may be modified or amended from time to
time, collectively, the “Intercreditor Agreements”) with respect to any
disposition of the Collateral permitted hereunder. Assignor understands that
compliance with the federal and state securities Laws, the Organizational
Agreement, or Intercreditor Agreements might very strictly limit the course of
conduct of Agent if Agent were to attempt to dispose of all or any part of the
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities Laws. Assignor recognizes that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreement, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at

H-2-14
15031925\V-9

--------------------------------------------------------------------------------




such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements. Assignor acknowledges and agrees
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreement and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements. Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions. In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale. Assignor further agrees that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable. The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells. Agent and the Lenders shall not be liable to Assignor for any loss in the
value of any portion of the Collateral by reason of any delay in the sale of the
Collateral.
15.    Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES OF ANY JURISDICTION).
16.    Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment must be in writing and shall
be deemed to have been properly given or served if given in the manner
prescribed in the Credit Agreement.
17.    No Unwritten Agreements. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
18.    Miscellaneous. Time is of the essence of this Assignment. Title or
captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof. If, for any circumstances whatsoever, fulfillment
of any provision of this Assignment shall involve transcending the limited
validity presently prescribed by Law, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provision herein
operates or would prospectively operate to invalidate this Assignment, in whole
or in part, then such clause or provision only shall be held for naught, as
though not herein contained, and the remainder of this Assignment shall remain
operative and in full force and effect. If more than one entity comprises the
Assignor, the liability of each such entity shall be joint and several

H-2-15
15031925\V-9

--------------------------------------------------------------------------------




19.    Modifications, Etc. Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.
20.    Attorney-in-Fact. Notwithstanding anything to the contrary contained in
this Assignment, Agent agrees that Agent will not take any action as
attorney-in-fact of Assignor as permitted hereunder unless and until an Event of
Default has occurred.
21.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

H-2-16
15031925\V-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
ASSIGNOR:


GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its Sole General
Partner





By:                        
Name: Mark E. Yale
Its:    Executive Vice President, Chief
Financial Officer and Treasurer




AGENT:


KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent




By:                            
Name:                            
Its:                            

H-2-17
15031925\V-9

--------------------------------------------------------------------------------




The undersigned, being the Company referenced in this Assignment, consents to
this Assignment and acknowledges and agrees to act in accordance with the
directions given to it by the Assignor in this Assignment, including without
limitation, the directions contained in Sections 4(a), 5(f) and 8(e) of this
Assignment, and to act in accordance with any directions given to it in the
future by the Agent consistent with the rights granted to the Agent hereunder.
LLC, a Delaware limited liability company


By:
[Glimcher Properties Limited Partnership, a Delaware limited partnership, its
Manager][Glimcher _______________, Inc., a Delaware corporation, its Managing
Member]



[By:
Glimcher Properties Corporation, a Delaware corporation, its Sole General
Partner]





By:                    
Name: Mark E. Yale
Its:    Executive Vice President,
    Chief Financial Officer and
    Treasurer



H-2-18
15031925\V-9

--------------------------------------------------------------------------------




[The undersigned, being the Managing Member referenced in this Assignment,
consents to and joins in this Assignment for purposes of agreeing to sell its 1%
membership interest in the Company along with the remainder of the membership
interests of Assignor in the Company, all on the terms set forth in Section 8(e)
of this Assignment and in accordance with the directions given to it by the
Agent pursuant to such Section.][If applicable]
GLIMCHER
     INC., a Delaware corporation





By:                            
Name:    Mark E. Yale
Its: Executive Vice President, Chief Financial
Officer and Treasurer

H-2-19
15031925\V-9

--------------------------------------------------------------------------------




The undersigned, being the Borrower under the Credit Agreement referenced in
this Assignment, represents and warrants that all of the representations and
warranties contained in Section 5.23 of the Credit Agreement are true and
correct in all material respects with respect to the Underlying Property which
is the subject of the Pledged Equity Interests to be included in the Collateral
under this Assignment.
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:     Glimcher Properties Corporation,
its sole general partner



By:                        
Name: Mark E. Yale
Its:    Executive Vice President, Chief
Financial Officer and Treasurer







H-2-20
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT “A”


[Name of Company]




 




Property Name and Property Owner








Company Name


Total Percentage Held by Assignor
Amount of Total Percentage Held Constituting Pledged Equity Interests






State of Organization
 




FEIN




 

Organizational Agreement


 
 
 
 
 
 
 
 






H-2-21
15031925\V-9

--------------------------------------------------------------------------------




Schedule 1


DESCRIPTION OF ASSIGNOR


Assignor has been using or operating under the name Glimcher Properties Limited
Partnership without change since its formation.
Names and Tradenames used within the last five years: Same
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH 43215


Mailing address: 180 East Broad Street
Columbus, OH 43215
Organizational Identification Number: 2350503
Federal Tax Identification Number: 31-1390925









H-2-22
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT I-1
Intentionally omitted



I-1-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT I-2
Intentionally Omitted



I-2-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT I-3

Intentionally Omitted







I-3-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT J
NOTE


________________, 2013




Glimcher Properties Limited Partnership, a limited partnership organized under
the laws of the State of Delaware (the “Borrower”), promises to pay to the order
of _________________________ (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article II of
the Secured Line of Credit Loan Agreement (as the same may be amended or
modified, the “Agreement”) hereinafter referred to, in immediately available
funds at the main office of KeyBank National Association in Cleveland, Ohio, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay remaining unpaid principal of and accrued and unpaid interest on the
Loans in full on the Facility Termination Date or such earlier date as may be
required under the Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Secured Line of Credit Loan Agreement, dated as of
____________, 2013 among the Borrower, KeyBank National Association individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance

J-1
15031925\V-9

--------------------------------------------------------------------------------




whatsoever, all without notice to any party and without affecting the liability
of the Borrower and any endorsers hereof.
This Note shall be governed and construed under the internal laws of the State
of Ohio.
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation,
its sole general partner




By:                            
Name:                            
Title:                            
                    

J-2
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
DATED ___________, 2013


Maturity
Principal    Maturity    Principal
Amount of    of Interest    Amount    Unpaid
Date    Loan             Period           Paid            Balance





J-3
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT K
PARENT GUARANTY
This Parent Guaranty (“Guaranty”) is made as of ________________, 2013 by
Glimcher Realty Trust, a real estate investment trust organized under the laws
of the State of Maryland (“Glimcher Trust”) and Glimcher Properties Corporation,
a Delaware corporation (“Glimcher Properties”, and together with Glimcher Trust,
collectively, the “Guarantors”), to and for the benefit of KeyBank National
Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).
RECITALS
A.    Glimcher Properties Limited Partnership, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), and Guarantors have
requested that the Lenders provide a fully-funded secured line of credit in an
aggregate principal amount of $45,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Secured Line of Credit Loan
Agreement of even date herewith among Borrower, KeyBank, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
D.    Glimcher Properties is the sole general partner in the Borrower and
Glimcher Trust is the owner of all of the stock of Glimcher Properties and
certain of the limited partnership interests in the Borrower. Guarantors
acknowledge that the making of the Loans by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Guarantors by
enhancing the financial strength of the consolidated group of which Guarantors
and Borrower are members. The execution and delivery of this Guaranty by
Guarantors are conditions precedent to the performance by the Lenders of their
obligations under the Credit Agreement.

K-1
15031925\V-9

--------------------------------------------------------------------------------




AGREEMENTS
NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
1.    Guarantors absolutely, unconditionally, and irrevocably guaranty to each
of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantors agree, on
demand by the Administrative Agent or the holder of a Note, to pay all the
Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.    Guarantors do hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantors may have
against Borrower or which Guarantors or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantors
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantors of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantors are fully
responsible for being and remaining informed by Borrower of

K-2
15031925\V-9

--------------------------------------------------------------------------------




all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Guarantors, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Administrative Agent and the Lenders
shall have no obligation to disclose or discuss with Guarantors the Lenders’
assessment of the financial condition of Borrower. Guarantors acknowledge that
no representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Guarantors further agree
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantors to enforce this Guaranty.
4.    Guarantors further agree that Guarantors’ liability as guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantors of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantors shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantors further understand and agree that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantors’
obligations hereunder.

K-3
15031925\V-9

--------------------------------------------------------------------------------




5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantors agree that
their obligations hereunder shall be joint and several with each other and with
any and all other guarantees given in connection with the Facility from time to
time. Guarantors agree that this Guaranty may be enforced by the Administrative
Agent and the Lenders without the necessity at any time of resorting to or
exhausting any security or collateral, if any, given in connection herewith or
with a Note, the Credit Agreement, or any of the other Loan Documents or by or
resorting to any other guaranties, and Guarantors hereby waive the right to
require the Administrative Agent and the Lenders to join Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrower or to pursue any other remedy or enforce any other right.
Guarantors further agree that nothing contained herein or otherwise shall
prevent the Administrative Agent and the Lenders from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Guarantors’ obligations hereunder, it being
the purpose and intent of Guarantors that the obligations of such Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Guarantors’ obligations under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of Borrower under a Note, the
Credit Agreement or any other Loan Document or by reason of Borrower’s
bankruptcy or by reason of any creditor or bankruptcy proceeding instituted by
or against Borrower. This Guaranty shall continue to be effective and be deemed
to have continued in existence or be reinstated (as the case may be) if at any
time payment of all or any part of any sum payable pursuant to a Note, the
Credit Agreement or any other Loan Document is rescinded or otherwise required
to be returned by the payee upon the insolvency, bankruptcy, or reorganization
of the payor, all as though such payment to such Lender had not been made,
regardless of whether such Lender contested the order requiring the return of
such payment. The obligations of Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.
6.    This Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.
7.    If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach

K-4
15031925\V-9

--------------------------------------------------------------------------------




by the Administrative Agent of its duties under the Loan Documents), then
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.
8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
9.    Any indebtedness of Borrower to Guarantors now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantors will not seek,
accept, or retain for Guarantors’ own account, any payment from Borrower on
account of such subordinated debt at any time when a Default exists under the
Credit Agreement or the Loan Documents, and any such payments to Guarantors made
while any Default then exists under the Credit Agreement or the Loan Documents
on account of such subordinated debt shall be collected and received by
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Guarantors hereunder.
10.    Guarantors hereby subordinate to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantors
may have against Borrower arising from a payment made by Guarantors under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantors or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantors seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantors
hereunder. It is expressly understood that the agreements of Guarantors set
forth above constitute additional and cumulative benefits given to the Lenders
for their security and as an inducement for their extension of credit to
Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

K-5
15031925\V-9

--------------------------------------------------------------------------------




12.    Guarantors hereby submit to personal jurisdiction in the State of Ohio
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantors hereby consent to the jurisdiction of either the Cuyahoga
County Court of Common Pleas in Cleveland, Ohio or the United States District
Court in Cleveland, Ohio in any action, suit, or proceeding which the
Administrative Agent or a Lender may at any time wish to file in connection with
this Guaranty or any related matter. Guarantors hereby agree that an action,
suit, or proceeding to enforce this Guaranty may be brought in any state or
federal court in the State of Ohio and hereby waives any objection which
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:
To Guarantors:
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215
Attention: Rich Burkhart, Director of Treasury
Telephone: 614-887-5889
Facsimile: 614-621-2326
With a copy to :
Attention: General Counsel
Telephone: 614-887-5623
            Facsimile: 614-621-8863
Email: gschmidt@glimcher.com


To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention: Kevin Murray
Telephone: 770-510-2168
Facsimile: 770-510-2195

K-6
15031925\V-9

--------------------------------------------------------------------------------




With a copy to:
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: 312-876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Credit Agreement.


14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantors and shall inure
to the benefit of the Administrative Agent’s and the Lenders’ respective
successors and assigns.
15.    This Guaranty shall be construed and enforced under the internal laws of
the State of Ohio.
16.    GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


[Remainder of page intentionally left blank]

K-7
15031925\V-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantors have executed and delivered this Guaranty as of
the date first written above.


GLIMCHER REALTY TRUST




By:                            
Name:                            
Title:                            




GLIMCHER PROPERTIES CORPORATION




By:                            
Name:                            
Title:                                                        

K-8
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT L
Intentionally omitted



L-1
15031925\V-9

--------------------------------------------------------------------------------




EXHIBIT M


MINIMUM INSURANCE REQUIREMENTS
WITH RESPECT TO COLLATERAL POOL PROPERTIES


Borrower shall obtain and keep in full force and effect either permanent Special
Form Peril insurance coverage or builder’s risk insurance coverage as
appropriate, satisfactory to the Administrative Agent, on each of the Collateral
Pool Properties. All insurance policies shall be issued by carriers with a
financial strength rating of A or better by Standard & Poor’s. The policies
shall provide for the following, and any other coverage that the Administrative
Agent may from time to time reasonably deem necessary:
i)    Unless such Collateral Pool Property is vacant land, or land improved only
by farm buildings or other non-commercial structures, Commercial Property
insurance as provided by a Special Form and/or Builders Risk form (both
including Terrorism and Windstorm) (A) in the amount of 100% of the replacement
cost of all improvements located or to be located on the site of such Collateral
Pool Property in which the Borrower (directly or indirectly) or the Mortgagor
has an insurable interest (B) if the policy is written on a CO-INSURANCE basis,
the policy shall contain an AGREED AMOUNT ENDORSEMENT as evidence that the
coverage is in an amount sufficient to insure the portion of Total Asset Value
represented by such Collateral Pool Property, (C) providing for no deductible in
excess of $25,000, with the exception of Wind and Earthquake which may carry a
deductible no greater than 5% of the total insurable value of the Collateral
Pool Property; and (D) providing coverage for Law and Ordinance coverage,
including coverage for Loss to the Undamaged Portion of the Building, Demolition
and Debris Removal Costs and Increased Cost of Construction if any of the
Collateral Pool Properties shall at any time constitute legal non-conforming
structures or uses in amounts as required by Administrative Agent. The Full
Replacement Cost shall be re-determined from time to time (but not more
frequently than once in any twelve (12) calendar months) at the request of
Administrative Agent by an appraiser or contractor designated and paid by
Borrower and approved by Administrative Agent, or by an engineer or appraiser in
the regular employ of the insurer. After the first appraisal, additional
appraisals may be based on construction cost indices customarily employed in the
trade. No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Subsection,
ii)    Commercial General Liability coverage on an occurrence basis, in a
minimum amount of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate (with a “per location” aggregate if the policy covers multiple
properties); (B) to continue at not less than the aforesaid limit until required
to be changed by Administrative Agent in writing by reason of changed economic
conditions making such protection inadequate and to be without any deductible or
self-insured retention unless otherwise agreed to by Administrative Agent in its
sole discretion; and (C) to cover at least the following hazards: (1) premises
and operations; (2) products and completed operations on an “if any” basis; (3)
independent contractors; (4) blanket contractual liability for all “insured
contracts” as defined in the standard general liability policy; and (5)
contractual liability covering the indemnities contained in Section 10 of the
Collateral Assignments, to the extent the

M-1
15031925\V-9

--------------------------------------------------------------------------------




same is available and falls within the definition of “insured contracts.”
Borrower shall also maintain an umbrella policy in an amount no less than
$50,000,000. Both policies must include Terrorism coverage. “KeyBank National
Association and its successors and assigns acting as administrative agent for
certain lenders” shall be named as an “Additional Insured”,
iii)    Rent loss or business income coverage (A) with loss payable to
Administrative Agent; (B) covering all risks required to be insured for in
subsections (a), (d), (f), (g) and (i) as applicable, in a minimum amount
approved by the Administrative Agent of not less than the appraised rentals for
a minimum of twelve (12) months (C) and containing an extended period of
indemnity of twelve (12) months. All insurance proceeds payable to
Administrative Agent (for the benefit of the Lenders) pursuant to this Exhibit
shall be held by Administrative Agent and shall be applied to the obligations
secured hereunder from time to time due and payable hereunder and under the
Notes and this Agreement; provided, however, that nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Notes and this
Agreement except to the extent such amounts are actually paid out of the
proceeds of such business income/loss of rents insurance,
iv)    Flood hazard coverage in amounts acceptable to Administrative Agent, if
any portions of the retail or other commercial buildings on such Property are
located in a special flood hazard area (“Flood Hazard Area”) as designated by
the Federal Emergency Management Agency on its Flood Hazard Boundary Map and
Flood Insurance Rate Maps, and the Department of Housing and Urban Development,
Federal Insurance Administration, Special Flood Hazard Area Maps,
v)    Workers Compensation and Disability insurance as required by law and
Employers Liability insurance in an amount no less than $1,000,000,
vi)    Equipment Breakdown / Boiler and Machinery insurance, if applicable, in
an amount equal to one hundred percent (100%) of the replacement costs of the
equipment and the area surrounding the equipment or as shall be reasonably
required by Administrative Agent on terms consistent with the commercial
property insurance policy required herein,
vii)    if required by Administrative Agent, earthquake insurance in amounts and
in form and substance reasonably satisfactory to Administrative Agent, provided
that (A) the limit shall be equal to 1x the PML(SUL) of the Partnership Interest
Property plus business income/loss of rents as required in subsection (c); and
(B) the insurance shall otherwise be on terms consistent with the commercial
property insurance policy required under subsection (a) hereof, with the
exception of the deductible which shall be no greater than 5% of the total
insurable value of the Partnership Interest Property,
viii)    auto liability coverage for all owned, hired, and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are required from time to time by
Administrative Agent (if applicable),
(ix)    such other types and amounts of insurance with respect to such
Properties and the operation thereof which are commonly maintained in the case
of other property and buildings

M-2
15031925\V-9

--------------------------------------------------------------------------------




similar to such Partnership Interest Properties in nature, use, location,
height, and type of construction, as may from time to time be required by the
Administrative Agent.
All insurance provided for in this Exhibit shall be obtained under valid and
enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Administrative Agent as to
form and substance including deductibles, loss payees and insureds. The Borrower
shall cause the premium on each such insurance policy to be paid on or prior to
the date when due, and the policy term to be renewed annually in the same form
and with at least the same coverage as the preceding year and shall provide the
Administrative Agent with notice of such renewal at least thirty (30) days prior
to expiration. Upon request by the Administrative Agent, copies of the policies
will be provided by the Borrower. Further, each policy shall provide that it may
not be canceled, reduced or terminated without at least thirty (30) days prior
written notice to the Administrative Agent. Policies shall contain a waiver of
subrogation against Administrative Agent.
Any blanket insurance Policy shall be subject to Administrative Agent’s
reasonable approval and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
this Exhibit. Administrative Agent shall have determined, based on a review of
the schedule of locations and values that the amount of such coverage is
sufficient in light of the other risks and properties insured under the blanket
policy.
If at any time Administrative Agent is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Administrative
Agent shall have the right to take such action as Administrative Agent deems
necessary to protect its interest in the Collateral Pool Property, including the
obtaining of such insurance coverage as Administrative Agent in its sole
discretion deems appropriate and all premiums incurred by Administrative Agent
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Administrative Agent upon demand and until
paid shall be secured by the Security Documents and shall bear interest at the
Default Rate.



M-3
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 5.6
LITIGATION
(See Section 5.6)
None



Schedule 5.6-1
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 5.7
SUBSIDIARIES OF GLIMCHER PROPERTIES LIMITED PARTNERSHIP (“GPLP”)


A. Consolidated


•
Grand Central Limited Partnership, a Delaware limited partnership

99% by GPLP
•
Morgantown Mall Associates Limited Partnership, an Ohio limited partnership

99% by GPLP
•
Glimcher University Mall Limited Partnership, a Delaware limited partnership

99% by GPLP
•
Weberstown Mall, LLC, a Delaware limited liability company

99% by GPLP
•
WTM Glimcher, LLC, a Delaware limited liability company

100% by Weberstown Mall, LLC
•
Glimcher Northtown Venture, LLC, a Delaware limited liability company

100% by GPLP
•
Johnson City Venture LLC, a Delaware limited liability company

99% by GPLP
•
N.J. Metromall Urban Renewal, Inc., a New Jersey corporation

100% by GPLP
•
JG Elizabeth, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher JG Urban Renewal, Inc., a New Jersey corporation

100% by GPLP
•
Jersey Gardens Center, LLC, a Delaware limited liability company

100% by GPLP
•
Loyal Plaza Venture, L.P., a Delaware limited partnership

99% by GPLP
•
Glimcher Loyal Plaza Tenant, L.P., a Delaware limited partnership

99% by GPLP
•
Glimcher Supermall Venture LLC, a Delaware limited liability company

99% by GPLP
•
Dayton Mall Venture, LLC, a Delaware limited liability company

99% by GPLP
•
Colonial Park Mall Limited Partnership, a Delaware limited partnership

99.5% by GPLP
•
Catalina Partners LP, a Delaware limited partnership

99% by Colonial Park Mall Limited Partnership
•
Polaris Center, LLC a Delaware limited liability company

99% by GPLP
•
Glimcher Ashland Venture, LLC, a Delaware limited liability company


Schedule 5.7-1
15031925\V-9

--------------------------------------------------------------------------------




100% by GPLP
•
RVM Glimcher, LLC, a Delaware limited liability company

100% by GPLP
•
Fairfield Village, LLC, a Delaware limited liability company

100% by GPLP
•
GB Northtown, LLC, a Delaware limited liability company

100% by GPLP
•
MFC Beavercreek, LLC, a Delaware limited liability company

100% by GPLP
•
EM Columbus, LLC, a Delaware limited liability company

100% by GPLP
•
EM Columbus II, LLC, a Delaware limited liability company

100% by GPLP
•
Polaris Mall, LLC, a Delaware limited liability company

100% by GPLP
•
PFP Columbus, LLC, a Delaware limited liability company

100% by Polaris Mall, LLC
•
Mainstreet Maintenance, LLC, an Ohio limited liability company

100% by GPLP
•
Ohio Retail Security, LLC, an Ohio limited liability company

100% by GPLP
•
Glimcher Polaris, LLC, a Delaware limited liability company

100% by GPLP
•
Polaris Lifestyle Center, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Surprise, LLC, a Delaware limited liability company

100% by GPLP
•
GPLP Surprise Venture, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Kierland Crossing, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Development Corporation, a Delaware corporation (non-qualified REIT
subsidiary)100% by GPLP

•
Ohio Entertainment Corporation, a Delaware corporation

100% by Glimcher Development Corporation
•
Mason Park Center, Inc., a Delaware corporation

100% by Glimcher Development Corporation
•
Mason Park Center, LLC, a Delaware limited liability company

99% by Glimcher Development Corporation & 1% by Mason Park Center, Inc.
•
California Retail Security, Inc., an Ohio corporation

100% by Glimcher Development Corporation


•
SR 741, Inc., a Delaware corporation

100% by Glimcher Development Corporation

Schedule 5.7-2
15031925\V-9

--------------------------------------------------------------------------------




•
SR 741, LLC, a Delaware limited liability company

99% by Glimcher Development Corporation & 1% by SR 741, Inc.
•
GDC Retail, Inc. a Delaware corporation

100% by Glimcher Development Corporation
•
GDC Retail, LLC, a Delaware limited liability company

99% by Glimcher Development Corporation & 1% by GDC Retail, Inc.
•
Blue Forum Jet, LLC, a Delaware limited liability company

100% by Glimcher Development Corporation
•
Morgantown Commons Limited Partnership, a Delaware limited partnership

99% by GPLP
•
EM Columbus III, LLC, a Delaware limited liability company

100% by GPLP
•
RV Boulevard Holdings, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Merritt Square, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher MS, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Vero, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Panama City, LLC, a Delaware limited liability company

100% by GPLP
•
GRT WSP-LC Holdings, LLC, a Delaware limited liability company

100% by GPLP
•
GRT Pearlridge, LLC, a Delaware limited liability company

100% by GPLP
•
PTC Columbus, LLC, a Delaware limited liability company

100% by Polaris Center, LLC
•
Glimcher MJC, LLC, a Delaware limited liability company

100% by Johnson City Venture, LLC
•
Grand Central Parkersburg, LLC, a Delaware limited liability company

100% by Grand Central Limited Partnership
•
SDQ Fee Holdings, LLC, a Delaware limited liability company

100% by GPLP
•
SDQ Fee, LLC, a Delaware limited liability company

100% SDQ Fee Holdings, LLC
•
SDQ Fee III, LLC, a Delaware limited liability company

100% by GPLP
•
Kierland Crossing, LLC, a Delaware limited liability company

100% by Glimcher Kierland Crossing, LLC
•
Heath Pylon Signs, LLC, a Delaware limited liability company

100% by Glimcher Development Corporation
•
ATC Glimcher, LLC, a Delaware limited liability company

100% by Glimcher Ashland Venture, LLC

Schedule 5.7-3
15031925\V-9

--------------------------------------------------------------------------------




•
Leawood TCP, LLC, a Delaware limited liability company

100% by GPLP
•
Dayton Mall II, LLC, a Delaware limited liability company

100% by Dayton Mall Venture, LLC
•
119 Leawood, LLC, a Delaware limited liability company

100% by GPLP
•
Glimcher Malibu, LLC, a Delaware limited liability company

100% by GPLP
•
Kahala Venture I, LLC, a Delaware limited liability company

100% by GPLP
•
PFP Glimcher, LLC, a Delaware limited liability company

100% by GPLP
•
UPV Glimcher, LLC, a Delaware limited liability company

99.5% by GPLP & .5% UPV Glimcher Corporation
•
PFP Columbus II, LLC, a Delaware limited liability company

100% by GPLP
•
PPN Panama City, LLC, a Delaware limited liability company

100% by Glimcher Panama City, LLC
•
Panama City Beach Venture, LLC, a Delaware limited liability company

100% by PPN Panama City, LLC
•
BRE/Pearlridge Holdings, LLC, a Delaware limited liability company

100% by GRT Pearlridge, LLC


B. Unconsolidated


•
Surprise Peripheral Venture, LLC, an Arizona limited liability company

50% by GPLP Surprise Venture, LLC
•
OG Retail Holding Co., LLC, a Delaware limited liability company

52% by GPLP
•
Puente Hills Mall, REIT, LLC, a Delaware limited liability company

100% by OG Retail Holding Co., LLC
•
Puente Hills Mall, LLC, a Delaware limited liability company

100% by Puente Hills Mall, REIT, LLC
•
Tulsa Promenade REIT, LLC, a Delaware limited liability company

100% by OG Retail Holding Co., LLC
•
Tulsa Promenade, LLC, a Delaware limited liability company

100% by Tulsa Promenade, REIT, LLC
•
Vero Beach Fountains, LLC, a Delaware limited liability company

50% by Glimcher Vero, LLC
•
Glimcher Westshore, LLC, a Delaware limited liability company

100% by GRT Mall JV, LLC
•
LC Portland, LLC, a Delaware limited liability company

100% by GRT Mall JV, LLC
•
GRT Mall JV, LLC, a Delaware limited liability company,


Schedule 5.7-4
15031925\V-9

--------------------------------------------------------------------------------




40% by GRT WSP-LC Holdings, LLC
•
Go Kahala, LLC, a Delaware limited liability company

50% by Kahala Venture I, LLC





Schedule 5.7-5
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 5.13
EXCEPTIONS TO OWNERSHIP FREE OF UNPERMITTED LIENS
(See Section 5.13)
None



Schedule 5.13-1
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 5.19
ENVIRONMENTAL MATTERS
(See Section 5.19)
None



Schedule 5.19-1
15031925\V-9

--------------------------------------------------------------------------------




SCHEDULE 6.13
EXISTING NON-STANDARD PERMITTED INVESTMENTS
[If any, list to be provided by Borrower.]





15031925\V-9